              Case 18-12773-BLS Doc 8-2 Filed 12/13/18 Page 1 of 53
WILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM1               'INDEX                                                               NO, 650026/2018
NYSCEF DOC. NO. 2                                                                                              RECEIVED NYScEF: 01/4/2018




                                                                          , !•             . •. •
                                                                                )0064..: c)iH indcbt le teited or
                   0'.1:1 100,:fotkOnxi.oto.0•41•:si t.i   Sher -.         Pi       .)1004                   financing,
                                                                   .3x4 .P.prstmlIqpt)          1.be.11$1141...t9.14-;mcfjfev, .
              of03014011erV.:atli:etin40:846111titeitiOrit                                                                :of: •
                          11011.:,0•0#2#49;1':3. A41:,;010*10       46.4*00 t4, 0114).             (g)ill
              refeued to in t.Iausec (a)T01010,(11,411)o.v.,,;;Npred
             ItcP9410 and........,:i:c94.o50.Tighilo)y000:.4),IpsA.Pq$q.,:o4A4409141'..-010.?.pcoq:4)4*.cc..0$0..#4. •
             deemed tç be -00:40.agit                                                  ppurcd .14ideto.Oncos
             n18,11sei                                                                               0.00104)P:*00k4•40;..•
                                          '
                                          .400.ii •                                    unpaid amoutii 01'
                                                                                             tpei_t of olg1.1:::.0040t04
             so.11Mosci.4);
                  14°111 111e8
                               • ••           :. •           •.
                    Vo alJ.purpot of this 400,41.4*M143iiiiti)i.ednew5-ot,py.:0.4son
             rec.00•selndebtcthlLs3 el cn p u1nLIchp 01 j94# .y01.410)„iir
                                  4j0)p**0.44                                                                      ggoit such
                                                                  of,t1210...4p..001.1110 patineralip, jOint..vonitire:or ••otheri
                                                     .   '
                                                                                                                             •

                          1.tivistiTietir baslb nn       ggivin In sudiOm In t6cfion
                          IRS" nwin the Internal.Re nLoSetshe.


                                                                               41404.,94. other
                                        00044-01OPPOPOO t0:4• ,00/01.00)0111)**.,44,t oidci, edict
           jig100c0t40,C1r0                                                           iidot4 promulgdleL
           11.6016iiielif6d Or otherwise put inLo.efIectbyot under the allt!iorilPithlrg9r1VP.IPPOIq#4.
                          LegaI licitervationeNt!moppoz4tio       00494of rcicvant Dctbloi RelierLuvvs, general •
                                                                                                .•
                                                                  Section   52 •

          911.0140.74i                                                       PPOU 4113.7'00001
          Ices and expensesAif,ounsegottlisim4rsemen*                          •           . 111i414110,
                                                                                                       !-sitiwo#0btlz,
                                                                             •



           4tit•;•10*.tillitM,   WOO:
           3.564-01;
                                                                                                                                     :.«1()Tavepvw,,,a s't.k2.1,   11:j>ktv
                                                                                               iKR,4#1';
                                                                                tj 1•14 4ktil:' •
                                                                  ‘!t
                                                                        pug,. lostroon
                                                                                                                                                               mi*
                                   tn:                                  #4.41gP1!.ta
                                                   '4k>1#-»44(sft"
                                                                 , 44M#1. er...k" 1.4
                                                            s›IntiyAr                                              glutoWV anuah4Å
                                            x Winuou                                P3~1t:,t03,T3qr
                                                                                                   401gdu[T•t:
                                             %•s:uiraj(4puti-       *3tmuii3til:36?33u9n.*:;.-Ant
                   *, 1g                                             posulbx
                                                                        tOil#';'64i' .41'',19..:(ft). •                   PPIt
                                                                                                                                                                 ptt
                                                 PPt                                   !At3t14.» t0*4,1.:t,,;»                                ¥3             åE (tQ
                                                                        popl!roidt) tro!usd‘Ri.ø;•,.10.111.9,-lar-dlti
                                   ØtA                                                                                                                     1*(g.tM
                          ift!ip:bitirot•
                                                                                                              61(44
                   11#11tii            .    ,       idtt Stiensgrratu   r   •   •    • •                        q!3!1,t)      .,.9(gp,r1p!,,
                                                          . • • -t,t.1-•. 0.• „
                                                                              io.ioKktfi3".                Jijtit(aitx•              ii •ip,Jaiå.L.4651.t4
                   atjj       -
                          ny.x.444t.ti44                   -1) s              .
                                                          tliPP 114,
                                                                                                     ,.
                                                                                      p~lorrdivrxt t3 01- • .fd
                                                      •                             ^                                     . 1"4.C1°                          , N
                    g9R.P1.9                                                        trog PtIc)          ujor$0,,:y.9                                     .
                                                                                               --"1()1/,'
                                                                                               *                                 •
8-0O3/0/TO :...3SOSXN .CISAISDS21
                                                                                                                                                             3 'ON 'DOG ISOSXN
8I03/93009    'ON XYJNI                     Ø MIT 8TOVEO/to MU= MeNflOD MWA mam
                      Page 2 of 53              Filed 12/13/18                         Doc 8-2            Case 18-12773-BLS
                       Case 18-12773-BLS                    Doc 8-2              Filed 12/13/18           Page 3 of 53
FILED: NEW YORK COUNTY CLERK 01/03[201-8 11:03 AK                                                                          INDEX NO. 65004/2018
N YSCEF DOC. NO. 2                                                                                                 RECEIVED NYSCEF: 010 /2018




                     44616tjoevintlitikinctin$,011404                             AgreittOlt '03)4**51:6-16)00
             400#1.00*;00,44)..Aiiiti,440i0i
                                                nlekuatitli#t forth in iherianiNe
                     4't)b4.001.s 41?Or0q-,10!                                                      PO*9:q0 .000
                                                                                 iii4110.101.4b4t1.4.
             indijeci (iiiCluiiiiti4:04z$0-:Awg4irea:byiiss4,r,Linonf),:absQlute,:ortotnifin
                        •                                 •. ••••• . •                       gent;,40,mp.ft
                                                                                            „...     •• ,•• rip',t09.gOggAtlei*
             PPW-00•14P":1.41Pi.P;
                                 (4041#410!••• •                                                          ,• • •


                                 .,sncans tiny indivtdui1            tpiption hnjhed liability 1411Pft: PqtogrO1:47:4„:.
                                                            oi ur niZa1wn 1fl htd1ng.:*.i.
                                                                                    .. i§***/*. or politieal
                          tk*A:Oh04Y iit.!ii*fi4)iktoiaitellitiiihi • •
                       texpoi#161:..c            moans the       chieF executive                                      jgqr,r,chief
            0.0)441..,Offi441V
                                                                                      4.11*r urIi i.. iwn an,t§00114A
                             bletildS   the United States Scuritea


                   •#,E4.iztori0es.A00                                                                .
                                     . .1))caris'Oie Securities Act of 1933.as.&rcnded, and any 4pphic1hIe   .•
                                                                                                           rules
            and rgu141iuns iheewidw, and any              ooto».4*0 to u                uie, uil or icguIaIuon              Any
            inutittfeAtnx,worgRoackinAproviiionsAit rutiwe law.

                  "4*Iii4ty'4 170#014"                                                   001P*00:440#01;,41:rSOW,.
            Pledc, 11) that certain T040::**00it.of cvcn                 datc hcit.wuh lv and between S 4i1d1400..,
            and 'tgotibogler* liii that certain Pledgc Areernen1 of even date hr044 by $0 10              :4*p.ti
            iom-:To4o41                   0.00.;100400i 04)0.go:.,,.40.4ki. .r.rA. i.it:::§030w.8#0,044.:.sOfitii;
                      aid L1CIwLJed IUrUUflt to thr AgiccnlLnt, b dnd hheen 140intiabt;)A44iid;
            Notehol'Ocr. .ps :such -4. &rpompli..1.:,.ovx•-:41eAsuiliten.191t0.4 1.1w090,
            timeI,00#10#04q1*)*               ith their ternts                                     :      •




                  " hare Sa1 Aieement" means'that CLII                ifl   Sb     S ik At'reenlent of even dale 1ierewth

                                                                                                       from   time   lo lime   in
           accordancz with its tcrnii.               . .•, . :               -       . •       -

           WOW0*.*.04,0141
           1.i7 1 344,12%
                           Case 18-12773-BLS                      Doc 8-2           Filed 12/13/18                 Page 4 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 A4                                                                                     INDEX NO, 6 .0026/2018
NYSCEF DOC. NO. 2                                                                                                           RECEIVED NYSCEF; '01/0 /2018




                  'P' olvtiit",,itie'' )ii4ii,Mtli*h.64:)4.iiiik'PO
               . .4416;.,
                    . (4)
               .10:1)
                                 .. .                                                    .0)1ii.J 4ii$,..41it0I).17,400iiiif10(i0i,fl.)*i.'.4ii
                          ::,k. tanT,;v431...ue.:Qi Oie.4-.)rope,riv.'DA._ .: sit ..11 ftr pp 0:.gretater,.1.40h       e,tdfal4iiikiiV
                                                                                                                                    til rif
             14) 1,i4g.i1.1*.il ,,. :0.0ti0.4qil!1-1i0:0iti0... .fi4P:#4!Ks1141          :   . IFIW.101e,V4140..PrOw
             i$..*.`;, 0), er oill.k.'001,00%.i4i413*-,i4iii:NR04014tA? ., .. r ltirtd to 1 '41...t_iit:i6P41?10J.:iillitit',
             itkii6)01;rit'wklc),O..41:404*.ii4:thw)1006010siiiiifq,4iii,'*4 qi.i.
                                                                                            tp4person
              9i''. iPli0:4;R'#9t-:01:i.qq)Aig -'41' '4k4P3Kt$181.p'P!: liabilities.1.Y,011 fORP., '..011ty.-4- 0444Y:
             t40]...i.404 004 10)14i0§..,* 4)q:.0-4.04..f:;::‘,0) t*                     0)i ik: .                     k)1,10, .5,::*
             transaction,.,iiiiii. i :,..iibt•Iiii).4iiit 6;6fiVtii. .,ticbiiijiiii 4$1.:.,A 1rtins ton,,tor'I       10h such .P
                    . 1,9414f01010-Aqf; 40401),'04p11p9*,,,,...
            050r).4-,                                                                                           ot.m..1,•..    .iv,4*
               .          .....jigit4i0v*ii!10iiki ':t).)**;J00iiii findK ........ ?Oili.., .fi'                      • . 0#4.9.M1k411,
            iiiiiiiiiA .‘63tii. 4jf:)7i,iilt. ,i8,1iie il.iiiiiiii:Ztiiiiiiii!iidif.
                                                                             ,. ., , Iiiii.Iiiifai;iiiiiifiy.itithe shall,6ixompacd
            as:0)Onilcnipt tikot lAtii :,,tiglit of            p'ifil
                                                                 facia         0;r0):ps,;,!1fP§:g.Xli!ti,1444001)time itcP             sentk .
            tho.:imp.,4111:k41,...4114;.'$'44094141t                               ,0-.40.,40.AtJii44000)141,114.ty,t, ..
                                                              '
                                                            A,,.
                        "ST.1361tiliii:4:                                                                     I t; a~rkna
                                                   sItto:inolin1143016ttniA$F0116A

                                            election:(4"Orators 4.»:,p.p..o.ms:le.ryin‘                                            lekh4Pe


            Issuer.

                        "'Vivre mum             6,4MO:intertoucil Pie.tit!,
                        "TOpeo.n14114ii1101,044                                                       viii flY vq0.1040),),


                                                iqtaikTVIrtivivAGE§lbF6110




           400477110614404,
           3;57P1 4, 1t\
                       Case 18-12773-BLS        Doc 8-2         Filed 12/13/18      Page 5 of 53
(FILED: NEW YORK COUNTY CLERK 01/03/2018. 11:03 AM                                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                       RECEIVED NY$CEF: 01/0./2018




                      TN :IVTINON VO4.03:44:,             n                            Nfo 144410$
              .6i16111 us.nf the4keibsimaiticuAbov6;:
            A#6


                                             ANTAAT              TI1(T .IN, ASLIC




                                             .s• z ••      • 16 •iiNci:•• •

                                             4r:        . .2 -H•rot‘
                                                        *).4.44,44Liy.        W




                                       000#K)90.WPOW.1.0.#0
            PI,I$W0740'034$4848.0003
          . 5.70. 0421: •
                     Case 18-12773-BLS   Doc 8-2   Filed 12/13/18   Page 6 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 MI                              INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                       RECEIVED NYSCEFi . 01/0 /2018




                                                                                         :;'
           ANTI)ae.s4727,1momplmwo
                    Case 18-12773-BLS   Doc 8-2   Filed 12/13/18   Page 7 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:05 A4                            INDEX NO'.• 650026/2018
NYSCEF DOC. NO. 2                                                     RECEIVED NYSCEF: 01/03/2018
                      Case 18-12773-BLS                    Doc 8-2      Filed 12/13/18           Page 8 of 53
WILED: NEW YORK COUNTY CLERK                               01/03/2018 11:03 AMj                         •       INDEX NO. 650026/2018
N YSCEF DOC. NO. 2
                                                                                                       ItECETVED NYSCEF: 01/0. /2018




                                                                                                       VERSION



                 ...1$,M40.._ t: _ ts_t*100ttlj::BELOW)
                111                                  . HAS t004 0:4:04:40.titti30 )i0#*
                   440-qUgag$47:0-T.::Vgt4t,, :04.PAA:004*Ut'4**ANY
                A4PI'!400Orky:(1);:
                T-
                                    S ANT)RFcI1LiATTONS.yrr.F30341NPfAAN))ANy.,
                SUCCESSOR•TOSUCWSTATUTE,RULES'',0:4001X110441ti-t-:(.:Ati'')
                  ,1.ILE '.44.10#0.-i.*:*001?:**9ts'atit0 #00..*::400spo,qpr.
                                      .1W rn :TRAtittitto#00.4 , . . j..,,. ,.‘F'::DISPOSED... •
                jOii.i. t!St:1*           :IkOP1040.10,00 TILE '
                                         qtws,0)...11ixi;40:$,:::.„. ':PPM ..,,,.„..
               $1..: , ,...k::, ,                                                      • .!•                 LS
                                                                              Ii'R OM SUCH
                REGISTRATION XS:AVAILABLE..                      '           • • • • :, • : • • '


                                                      = PROmissOY NPIsk

               $55.0Q09„Oo                                                           „ .
                                                                         .D4t011; .9$eptomber/ois.

               liabiliLy      • DIstater•• "Y,prcnnise.     •                 la0Ait l money ot Ale -United .kaWstif
               America tn NI I D9(2.9,N194W.(11:19,W),,.4                           00:00ippratql,:4140.:11110,),1,g
               )0tilkn lun ui its•,•Igift0r44,:,i;i'fi*til,4;,1)1 ..".'j 4,040.;f010..,,.:01y004,J4),;:170$§ I006150
               Japan               arar tu an acenuntdesioatedliy flokinqrthe principal taan ofFifty Five
               Mni*RP.,11000,15.M9R0.)1n0)10P."..T40.11414.0PPr);P:cc tnuch thereof as may
               1.1.10
               4truero:tliatoI'uornput,11 on veal or,•465/364,k1.01 on tho,,ouOtaRcling.,1)finerpal.balance
               14400looxifoi000,!,000#04,04pay;•»pnt::*199t4t4i•11,001j)P.O:';. bFtplot...
                               06'140.4)44:'NiiA.0.iil.tliiIMA.
                                           .-                   ,617.0.0.010.b.0)4;   •
                       it4t4.*q.4 issued .jiltyot...110-.1..0.
                                           i000400010.0it4i# o1hcr i modified from time to
               timppursuant.0fliclOpitihorpgthei.,19',41,4afealif.Oen ilatehgtewiih*p4 is subject

              '40)1;0,60i-0i ihti1I.hnve the rcpce1icrncanins ivcn to them in thç NPA.:
                                Nrue,nts,
                     1,1 Payment ofbait. ij,pterest-s1141J.comipenee to,acnn4e,on the ouislnndhig
              P.70101100)0414:0001 *?10*Mt.M.40,.,,opii..y0.1.4*400y9:wottp,i4x14.:04 jtotpg;
                                                                               ormaro 51‘..)1010;titgt
                                                                                               ..tmr„
              quarterly Pyumit
               ¶,Septcmbii 0 anu Deenf r 21 illOggkOi011)Stfr*PiT(t4040witI104K-)                            Thu
               poOto41.4tooiti(1104.0t]t044,     *lthitli004:*#:00004#0§04-t':414   ),;,
                                                                                       . 1,6P r •
              two insra11incnt ,the first in thc-AmpuntpflIv;$01ion Doillam.:0;540flOpkanim-,NYame
              *iii(\ ol ii 9 2015,and th.rcmamin princtpal balance payable on thu Matuiit' Dai




              Ai6.440.**-44:44,04:
                      Case 18-12773-BLS                    Doc 8-2             Filed 12/13/18           Page 9 of 53
FILED: NEW YORK COUNTY CLERK 01/012018 11:03 AM)                                                                  INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                           RECEIVED NYSCEF: 01/0 /2018




               sticcced4nR13asinesa.p             ,               •        •              •         •         •       •
               anti


                               • T..*xø;....:piri:rnentsmgy..be,sub tji?

                                       . ,         ._ .                                      .,.,.. , . • ,
              2,:,     i .!;"•44,lti; of Datatill. Tlw laccuttglam ,and etmiirligMee.nr411.>"0.tv5
                       l
                                                                                       . ,M)9y44g .
              øyø'<».:5_,.(11ditP1?54- .».,'!Y-401',P41-k::94710#Pki44.Pt,•?',g4*.4‘4R#i4 Pr,PØ:41r-..
              li.ti' l'11) ›,Qic:,            :       '      '                  •


                               /Acepiang.. .f.iy.1Jolderntiny.,•;paytnenf•In an•anipunt less arilhe amount

              ttegpviance.$ilafi.pni.-...ne..deerned a-novapånpt-this. lot .and .:• sper'•figfpnx


              Holder                                  right,h-k4,eciare Ihn.oniatandingPriin4alArnount,an ,

                            waiver phatch rglits ri onhieciion with taris4rtia9,•d4a -on the pari


              .        Upon theoccuire.ncc ad dLirnj thc.vojitinuance olan Fxeni nfl)efault.

                                          •       - • ••         • •       •            • •
                      [R!,:spryed],



                                                                                                         .k6iWw44.
                                                                                                             . .               •

                          by                                                             gw I ...
             shall oecur.      -•                                      "
             5.       i'otieeE.       .
                                                                                                                  •


                                                                       „
             Case 18-12773-BLS Doc 8-2 Filed 12/13/18 Page 10 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)               INDEX                                              NO. 65002/2018
NYSCEF DOC. NO. 2                                                                                    RECEIVED NYSCEF: 01/C/2018




                                               .AttO4t.UfthisNute isgO.:*14:*.00111401:(4040:4101
               the104
               IV the Isur to JQ1d         ,     •


                       • 7.1 44#000184#4ikMains. Afl rights oflsici'and Bolder uii r,this Note.
                lin:11;1J)iligiii:A6:.64:ifii.Attiiolit$00:i7v02,440064i:OioiLAtid)i .• •
               pAd.0is::. .N.?rp..40::41.4.•01.e,grpAAAyosliewit4iilaiil he iiind5ng40.on lsur and Holder.and
               L.nt1i'   clãiñiini undcr or through them, .Lhe term "Issuer", when used in this Nuk,shall
               illg-140P.-01.'pr10,14ri!s:4uppe.sspr 4s$,BilliiAnd..,4 fit:ropreanniativei t; icterm "l-loldcr',
                    n used in 4141$910   . 4.**911f.101.0.0 •119140:wp,1004,f4to::*;11.:0111410.,1000$ Neither
                                                                        rights
              ox#0kPF17.000 under the 1'4PA
                    14 Amendments Mflhei this No&e 1101 411% prlwlsltm hreo1 n'a' UL waiyd,
               amended or dis 'Ora11Y3                                        only by
               smndrncntoi

                      i7.3f f0001..***",.j4i0
              prineti)Ips..0r Apiee LII c,nfliet ol kws that woula.oifiervilieprovidctiiibelppliention
              OF flit' UbS1M1UVC Jaws Ot:flpotllctjtll1SQ1ctIOIL.

                     IA }1eadIug. Thejespilptivelea0m.:40.10.,kectionN titibisNan                      re Toi
              415.0.0.1000Pliik:4440At090,04001:40*-10V?:.
                      7.5      Siverabi1ky. If any pjovisIon,oflhis.Nate•h.ilI he held lo
              in     tia:*::WeAkt#14.1.?.1 ..
                     iniA)04$0$1:fitill,A0t10.*y mnnci affect ot icndci illegal,...;FflY04w.-•
               itnenrom.cgl;le                       Nme,.qm,liti:;.:44int thall he carded outItsit
              ,40Y04
                   .       egai,
                             "


                                                     1.$.01#1141,-0Pige..0110,A1
                      Case 18-12773-BLS             Doc 8-2   Filed 12/13/18    Page 11 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 ANA                                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                    RECEIVED NYSCEF: 01/0:/2018




                                               IN
                                .0-600;0, -t



                                                              17;E T ucli      Tilt s1.te


                                                                i‘raPle;




                    1 38,v4v.                   47.041145rr
             INEILlii5077201.014240/003
                    Case 18-12773-BLS   Doc 8-2      Filed 12/13/18   Page 12 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 All                               INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                         RECEIVED NYSCEF: 01/0/2018




                           * M 0 WOW arta:UMWIt4.0.1tal.VSI.'•


                                          :$0-440:9j:404




           ,xygpyktipporApo.som
                      Case 18-12773-BLS                Doc 8-2        Filed 12/13/18           Page 13 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 MI                                                           INDEX NO. 65002642018
NYSCEF DOC. NO. 2                                                                                    RECEIVED NYSCEF: 01/4/2018




                                                          EXHIBIT B:

                                              tiirm oil**

                                            P' ATENT sECUPTIN Al


                   :T11:8:1:M7,117sFPURPr.                                    , 8 and entered 14 0
                                 NoN14pr4.3Nq,, 4:0004,,4.0bOtitip0 under the 1aw 43640K.;
           (tiufie.aopy), Th o of NtsT D,tjocmiti2.;  a. companyincorporflte.d.:under .11)0 laws
           4.0.04X*01.41551.00"i.



                                                                            iotOiiiiki •04;itiiiO4,4,0i740010.
            opoiapo frprti4itr                                              .used but not .otherwise debited hereiu
            10.00',t.Up..re,,S1j§Cti.xe..004440...440iye0i1-4:);$0m.,Aqs41A.V14.9,,tiip b1.p.. .401400:::opo.m.K.:#00
                                                                    1iatifit4i64.44tliita.19 01:51ii,Ai) 60061
            rootol:#0,044 pri:FAgfotW(ibe*myte-,,)furs.ssporiion oftbeizoruhasepri.00.11nkr1h bhare
            uteosooieto4;
                                                                                                   .,
                 wiv4tyko,„•Pwnviiipr:and 14cteliOlder have •ctitercd into that certain riluarapty dated
              •I   2(115 (as amended orotileRs it ijwdthed hm tune to tune thc           'C iarnnty"), prtviding lom,
                                       „.
                                       ,                                      •.
                                                                          ,        .                     .
                     ASItglk                                                                  of     -$10p!ya0g4t:ip
                        Cu t* riiiikilio...14.:404***th„tiO.0101. 0,
                                                       )
                                                       . .040iit4t
                    NOW THRQRJ,in 04000000. :04.4,: : .t.q.lotil140t4.0.k10PAY..0.0
                                                                        -,                         . M0....,1040.•
            toaccept tu4ho.ld 0i&444''austAittOttetiltOtOiS with.:M4014
                                                                                           . .
                    L *4,,rity:triterekt, thuorstor:bcreby . ,0.11114k1V,N*1)014grf.:$400.6!-Y:ihter00 in and to
                                                  in       .610.611.3W/4 descried in Section 2 herein '(lite:••
             Cu1 lateral") in ordc,r,to secure the payment ui all Obligations, Ofitied:.0.4,(it14toty) and..
            the pert ormanec at Alff*Atikoglo40k40Poo,-,


            :• 00.0017-4040000
            )1**W0»6.01.'0$ii41.Rsi! co..utipkticim,retiewaiS,,..reexarnunatrons, extensions and:contiliucOqus7iia,pui
             oims of the 1oi..gunQ (the patents"),(b) the4 ..41004#-.4140$
                                                                    .               „.     VI"
                                                                  . .
            ViE1,1000, 517V434ELDOP.
           0-0040*
           '              •- .
                       Case 18-12773-BLS                                     Doc 8-2               Filed 12/13/18                        Page 14 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN)                                                                                              •           INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                                                              RECEIVED NYSCEF: 01/0'/2018




                                  anft»ptirot.44 *Oils(oT11011g . soments of thc..Ratork.s,                                                            (d) the
            aihi to SL or past, l esct and Juan e intl mgeNLnls ol the Patu Is op.Notoq. t •
                                                         iiirp§pedOihc.,(36.fliferiii-,and to,l'econi ihrc 400,0*
                 the $41-01010»P.,001.,,,,:i14'T.F4,004:900.4#4)00#141:010g1.***040:-.-Wi!as
              it3i
           '6,00                                                                        44**0 6040,.E
                     ,•    ••.    • •,••••• •• ••
                                                          ••                         ••   • •, •   • .•   ,    • •   ••• ••••


                   3. BeNtridfirms...som li:#11re,.,.A.DIT.,40ents. 4700 41ip.Note. Dschargc. 04.0.4444:::4! not
                                                                                                                                                   -0,.1.4011)44,
                                                                                                              ;Norp1:).oldesdAtits


            4reerne.O shall
                                                                         •
                                                                             14,14
                                                                                                    "•-• •    7"                •.   •    ••           •
                                                                                                                                                                    •
                     4:Vetiv,;Tittit6Ift,.:.'T0'0iiitit0o                                                      outs.listed onSchedule A LolmnlLtte


                                                                  .S 1.116.-A                                                 i t ii               Olt
                                                                                                                      I,. :4q40,ii"...40601Y:#04,*44.0.,
           W hin sixty(60) days afir the. end ñí each calcnaar qnari                                          i-,Noiehi lder shall pmvidc:Uuarnnlor
           notice 0±any 040404j14)311PAt4 -04.01.14001:01.',).iorglyi44001.K1,040001010.Fi4w,;modittthis


                    4.. Additioper•
                          .             Avprospntations and ;1,.i4rra.Oles-; 4194)Falyttx 4.040y, r,present and
           .,:votrot.,;:40:::of44(01.p.:4#44;1114tt,

                                 (so PlesoiT4
                                     .    .                                          ,
                                                    It hask;411k                                   f.,0;04#0,100;:040.:40;404.01- 0004.00019Y,•
             JIli (he terms
                                                                   .                                     •
                           (-e)                     The execution, delivery. and PFirtgar40f#109;* the (:4P4i7.41:10r,pr:,41:4.
           Aopoplot--p40040jp90,410011::MA#0#1.0.,14*Ifir.041010).4t,
                                                                             *40040itteii4eraimior permit 0q,,accciciation of
                                                                                                           4000000ovik

                         4904if, gasoxis. tlintratitor'hereby #grec.                                                                           poo40,11y
                                                                                                  171".0•140114,.the.secukiWInterest.
           granted•hcrir AO *04.ontiOlia,000q*(i                                           9$4***94#01.4#!oksilkof*Aitow.
             ti     Note




          ii#iso:40-70#404  0,4,,
                     ." • • •
                        Case 18-12773-BLS                   Doc 8-2         Filed 12/13/18                                Page 15 of 53
(FILED: NEW YORK COUNTY CLERK 01/03/2018 11 03 Alvij                                                                                             INDEX NO. 650026/201S
NYSCEF DOC. NO. 2                                                                                                               RECEIVED NYSCEF: 01/03/2018

                                                                                                                                                                 1



                                                                                                              ,019,i1toi*...0q5:00,10:)or

             R4y97.§pitANOO4:tiwwakip:.910§e                          takerk,:as .a Nvito10:juaranfar,Atill .u4k:464#0ibia
                                                                      11141 i unUud i m *OTOOxt:'!:tii)1.40110140.
                                                                                  apptcpirnte iin pr‘-scr%'+00 And
                                                                                                      ii_OY#0,010T
            0
            ).14.0.44.        pc.e**-•enAtv),:.not.a.bapdpp
                                        • ••,               i4,0.,anx:P.iotent,   • ••                           ••
                                                   '
                                                   •   •.                       •

                                                                                                               ••                            •          •


                                        :•V°...1                                    •                           .                            3J)
                                                                                                                                               .‘0
            Aozoiletii n olhci vusc. nothing 1.0
                   •            Pl. •

                                                                                            prc
                                                                                                              10

                                                                                                  On (Jwiudntcn (run' (i                ii)indoning
                                                                                                                                                 It) talc;
                        „1,,AFfirktpr a..eiiiniirie"Ort its reason41 ,19 .. ;40inesLipitoot*: -thot sut.h abndnineni
                                          0**4.44:011#4,44W.k4444.0010(00040*q4 ,
                                 14 ,.Afilft'..N6iiii61ij6Niiiijiii4MOOktOtikiO4*.:;004*1*1JY:**.04tfiOi. ,
           0,(1J7.).,
                .q      to   wyo.::,411 aok Inqoessiwp propkve:00,.:4:101041.Mia, N0.14010
                                                                                        ,  -per1'00on....anil Wit
             , 14.4...4400t0h0400)
            lit           .  '.' .
                                  .
                                   K 1'009416,00.
                                     .. ... ' . ,,A400,4100ik
                                                   . ,... . • ..                                          '         ..:    .•    • ..       •-
                                            .                                                                 .

                      :. .*Iiiyer,s,,
                             ....... '1,,i9 course:of ileiil io.g.,46*cca4tiorarritorigul
                                                                                 . . M4410' nor any.rail* 1,0.
            0)040,41,01.;:.40'.4010.J4.10.X.t1,490,4)11't..4.0i#9,10f:.1, \.1't • OAFF.A 'A).1tfielA.:13.RY•CA'lit:...„,,IIIW::
            bei'mai4a.i. or mailoi ilietiia(41tiit.'it4;x..0.iai**,.0o44iitiiii,041i1  . .. ..: 401.4.6.6.*„.400...
                                                                                                         ..,         titotit.:.
                5.141.#1 4tvie4)...00,110(:qxerPit4g!:i07 nay iright...p.pl.ypply.p.rlyilw hereunder or thereunder
                                                                                                                 .. .„.... ... ...
            preclude any '.4i,110:.or full*.tiiidt . iiiiiiif Or, the OitOOisP';0.1411Y- sOiliOt right.•-',pow.9.t?Pr:
                ,
            privilege.
                    9. ScerbiIitv. The 1#01010;0t. 1,10,       4         Pt0rP:;'*0... 10. :4 jr:: '0419K,.. 0'.
                       014,11..ba:WiVi000
                  ii.i.i004!;:ippovgioxFott.ftiy-,0#41 411411,[14*:APPt! dusc oi provisiunj, 01 Patt.ihemak in
            such ;100Ncli0,100;.4144.
           jurisdiction3.ut-mri4tbor'; clause 01 provision ul this Aiccvieut ill Ufl jtiusdic.tioii:•• If ani
           i#00,01001**4401 tA.,     440011'01 1***VAIVJWte§ti$:

           VIVWFO, T;i0' 4111*PrA01 410%suiiable other vzilid arrungemcfls to. provide Noteholder„.
           '.1/31h .Aifia0.iitii100004*:04.Ciii10.04,:f*.tft
                  ' fitAmend rricati this Agreenieni or,64i,provision thereof I11.a hie ,li4Tiid;
           100.10040,JY,;(0 in
                                                                                            •      .‘ •             • .•
               1 ) Rcmcdies If (a) the Note hc been                     declared      mid paxablo:Fpon..,:tin •••14 of
           .004ii0,0444 WOO 1                                                 4*litofW411 has oimrcd and i
                                                                       of.pincipa1 ofthilikto
                   a cp ihed E.ciit                                                               upon               • .rirOt*04:1:••
                                                'tkfi to exeicise in rtspect Qflb                    oJ1aterai, in ädditthñ u other                          .
                                                       .    .     .                     .            . . . .                            .
            voty.*:40I                                                      .                           .
           "Isomov go. 0.:06o
                           Case 18-12773-BLS           Doc 8-2         Filed 12/13/18           Page 16 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                                INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                      RECEIVED NYSCEF: 01/03/2018




                                                                                             .
                                                                                            tocumenj!,,sr,p her,y49
                    0.!p.„•0 iir :141
                                                                  ':!.f:;;0440 also rat
             C:uetrsinit,r        4greta that rt mill,.                      N04(4   '
             diwlr t ei an assignment, ~ Ul,' tm inJly in the fo m of Exhibit A herein of ail iignt (ilk find nt r
                                                                                   other action as.'Nofiluililer ni t:
            'Peas("Ifl*tqq1,94 1°'°  : 6 qW-'      .0i°1,P.Y0t..'.0*OljgiA:IYf,44imilocototilk,iNosloo(ot
             enable
                                         -00.110iCraktict-(ii)AYi416.it
           01'                                                   pr              iii                       441, an
                                                                                                                o
           .:Nofoligtoiis,xii.t.o.i.0:Oiii$411i* for cash,                                          upon.such:terms
            es:.Nthehuit1.0:PPY •090...P9:41Wqq1401!'00 011010,.:4P0:aqt9 11r00.that
                   A"0-4**loc3404100,.11i11,01$k
                                                     sale;or the time which nay privy        c;4
                                     '110140,0100'Of:                                     00,040.
           .j 5144044 to:.411010:m
            NS46holder1TV14194M:'ARY                                                             :p.40 •
              •              .4*A00,0*goi200:1401;1 ii0g11449,                                               050.
            place to..W.4WitlkiikA6:.4016460.-.1•40:01ottiqjlipirp,urchaseAti..mr;:m1r.                 illatcial tit ;;
                                                                   1        tug pixtibikt....br;044130ithas0-kri
           iatri         1.4q4114906I:01.
                                 .        $110-PW40104.titttiblig4wil*:,..1.31)04F0teg sVa*O.,40111:11P,sa)e'
           ofand (.ollatciii
           l nuittttl it tellable anti ,docurueared otti of p h mitt tt~i tyt,fees and ?disbui gents:(which
           shall , e lrmile:t1 !h ose alb t# sift le legal i.txwaso                     pris Medan incu.
                                                   6:44#044.1;00.04) '040.z41014q. the POP pl, scr .nd to:
                                                                                                  owns,- an
          ,dpritgencl,Aall.iaepgi1Jugtwitpr.,shal) remain.1443040..Mp.4.914P''01- 10t,i'•
                                                                     *0..;140100i, tit de
                                                                                   .10e.Disthargo, tithroMer.
          4v:Pwtt!4NP0:40qiws)19:•9.14)011P•AAO!PMFOP.'g'40040,;74)P4. 0t." 4401401:. 0410110.00,,

           rights;and:Trkitclies with respect to                                             • by the94M#4!Jt
           any other                                          440#110.#0,.;
                                                             NIAOJORIO to ttYe`icn+;uitttslitute and appoint an !

           •   0.#011*.040,
                                                     .s,pecitied tvent,tir.                                   name
                                              •pape's~ano
                                             iany otter,0o.i91:0                                        d cr deems
                                                   0.01••PT'i‘"AIRIMY'000110070:.01.;:00)040449:
                                                                                      -              t        undo
          ,t,ti:.0.1;1,14!•040t#.:•                 .,. • 4**0$.tfAi..:
                                                                   - -40...i**:fi',011s4'0'.,P.0.*4::41.04kitiii
                 (ppts                             yitutir*Ali autiMpkAttornoy,drilllawrtik* or apse to
                   done                                                                          #00.04.•00 4.0
                                                                                    Atra641iiif        roc.iitOt

          vi40044,7,11P.
          UMMS.A.'
                       Case 18-12773-BLS              Doc 8-2        Filed 12/13/18          Page 17 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                          INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                 RECEIVED NYSCEF: 0l/'0/2018




             not:jute00 to Jirnit or restrici in any way 11)9:;.r.,*11!4‘.4;14::_temcdIc:•1:iVNOtattaidar:under the

            rip,hts and remedies.              .       •              :-
                                                                        •
                       13 NI . Any Optite,..40011              .. st006iit• or. a.,401: s" (01•00i0.4104.       pom
                                                                                                  041,fgAiAuf4t.,
                     , •,
                      .14. J31n4ing )4fectr,:fierrifit; or 1:iiotaernerrt, VOA 4;grporARfit and all covenants and
            4 00.it1.66.3f.    :-.06011..4104 contained                            001iiiiAltlg#0444k*#/Wii0*
            successors:and assigns otsuch::party....l'OtahoWariirrny -...-0;4$n (.iitieriOs
            tOV1(-::,P)1:1:44taop'ci44k01) 40100X14,310c'111,0i0,0110i):*i#1,04000,..ri**Pfc0.**
            in..itheardnfiiiii with t1iii10this*the*.&,
                     45,;:Antliority-:14:.&loteholdq„ Nut1.hu1der shall UM:till044:4P.400112,,P404P411) powers
            powers-sp.:are:reasonably.iiieldent-tharatn.: n1 holder ms pirio&m an)'o its duties eieundei or

                                                                                                            • •
                        •
                   I4.:Inlivretatimi ofAtrri!btreii1!;::.1.01.10qns:not:,defined herein shall have the nieaniflgatt
            fnittkiiiiii0I3nafafiV‘04$ in 'OleITC
            any term or provision ofthis.-Agrm.penti conilids with:Itio.:Giialrinity rod 1A..iiotdealt with nici
            0010•0A11Y-4)000,..A.1*,PgAttlitS0.01-
                     71wiiivifa:.
            not at any time 111spftup011, iJ nm pk.acl, 9;"Skp,.:1141Y s lq)Ofit* advantage( 144)VPIfisement,.
                                                                                           'i'
            onictdo.provenri
            Patents 0*(040t,f(iit*PV141 01.-0.:.001410W4 it, o ac •11 ftc:P4'30t.419N.Ori*P41:(0F'.
                                                  AtiAii.001:14`1,44-04401'0414:0104.W..bitOitf:.
            Togro);#11,01:00.4grkppOs.w.g*pt: 0.aArees iliat.anx!entni.having jUilsiliction

            releases any auJ all tight to tikliilre:thLeliogler
            item items ofP*0:NO.04;1;of#01))011600,:.Pov...•410*0.for.timr*40.P)! it hir mannet in
            tglot of any.r                                                               ••••••.:l• itthe
            9b1W0.4P4:.-..• •       '• • :'
                                                                                        ),0.ebt.tigtot4.445.the.
            case Only be, 11'.al ally time any amount rc.ctived       010004..,           the Obhigatiops is.
            00:04400*.                                    or             Of:M*00r1.4.!.01.,;41
            bankruptcy dicsnlutirn, 1140440.i.,.0....k6iiiiiiii*0-1§4:iiticS1000ii 00.4.A.041:4-itoiiiii..0(•#' f::.
             tli\.'iti*Optv,r      conservator .0t.:01 trustee vr: .,061                        or any substanti
                                                nil as00*"s417046100 h64.1
                                      • • •



            WEIL,64'/1755, 744349.0043
            3PC1,41.5-.05'
                             Case 18-12773-BLS                        Doc 8-2       Filed 12/13/18                 Page 18 of 53
FILED: NEW YORK COUNTY.. CLERK 01/03/2018 11:03 AM)                                                                                    INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                                             RECEIVED NYSCEF: .O1/0/018




                         •
              Prpgf,:' 4g<eptuil9&;:iqf or $icAtlit3s#ficg                               Pf perloi nt i            ru duLd undu         ,f)*
             A uflLnt k. Xj11 :not Er T*)(.*;                                                     thW
                             Arucquiscinz,party'had knowie4e 4)i.sflie.fiLliLk-e•44.4IXtfOnlikiW4,9d 'OPPOrtiinitri


                                                                                                         ørykeM,4p
                 "                                                                              (,uaraiitrn
                                                                                                      .     of Lh@.
                                                                                                                                  •.
                                                           t4e,atierl‘lotcPåc.pmnis•
                      ._ .
                     gt.etsjiitf,titt*;1:1iisAAfkiØ1.4øS(A*.;4 ,‘Ø .ktl' i *' .itg t:Ni);44.1*115,, Y).«- '
           ,WiTi.'6 ,:di.øfi Le.,''d       t,U   t.iii .   m'si bgl..Ai ‘,1;Nbi.tii.b silaWip       ei'.. 6/-0-1tut* ne and .t.11 ..ian,ie,
            44NPIR%It:.                '                                         •

                             PO,       MNP TA:W;: Wj,,,MIS.,SIØS 1:9 MSD,101191% NYA.MM :',Ø.Y: Z.OWY'
           'tkiAij;
                                           THIS AGREEMENT SHALT RF;.ppy,131p)!139.;Ry
            1,»S'or                                                                                            •-• •   •
                                                                • •
                                                                                                                                       THE
            MAY BE WAIVR».                   gani

            1.R.IAL.s UNLESS 1 73g.                                                                                                BEEN
                                    i';14:.
                                -NYRtff
           STATING THAT THIS WAiVER.!                                       OIVJ4N UP.                     •
               , .              1c         i4M.1 P-4ffil":~? AG.E                          THAT ANy JÆcAT..#49'1
           PgqP44019
                                                                                                      '
                                                                                                      .6-11.14d IN OR HA                 JU
           JURISDICTION OVER ThE COP TY OF N
           HER1D              SUBMITS, f0
           trp4c,tk4t)1ribl4År.t.,viYli.B..N.d                                                                         ..,„

                                                                           •                                                            A;
           V4VM4::;01 cLRTIÇIcATION OR.                                    !STRATION)
           ADDRESSFOR NOTl S ti FORTH
           HEREBY mREVOcHLY'
                                                                                „
           PARTV J.TERETO
                      •

           3580.3»:v(‘
             Case 18-12773-BLS Doc 8-2 Filed 12/13/18 Page 19 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)               INDEX                                                     NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                    RECEIVED NYSCEF: 01/0.12018




                                                                      ANY I'1WCTSS IN
            ONNI44001                       PI()
                                           PPFFMNO:tNRAVRIN4, WITHOUT1 4Yg4*-'I1ON
                                                    ( 2.0*/*
            *...0#$.0%!..(kittitiA* ORDLR OR JLIXMLN I Ai*U4107::0F:kNA*-0$:::,004‘*
            trit),VA000000S,           ."         .      "        "
                                                                           hail terranate-mpan the Note Di hirge
                                                                                                    At such time,
            StbidhOkf
            1?gq1. „.001gP,X1§ 910,•0•0064. WNFOlkilOYATAs***:tM100 il".t:::.'Pr44:!)Pr96140.0)
            00:94\1,q$60:004V4
            to-eVidenoe siu1i lenriination and 411..c:...'„release-riafN(011oldees:;socur4 intemit in iand:i.6„.„tht.;.
            p0,11*001 Iii udditmn the 4010,-.;00pf 0. 0.0 by 44.k.409FIA                          :r,h110„r4..to rny
                                                         01100 iiii.:*:$10kerii6itlf0
            party upiri any s1e or disposition of ',40.011401:4tthatb pqmi#p(1 by riic Note I)ocwneols,
            041*.aicihb„wiwood,prepaynent pi i t i rthNPA.                             •             "


                                           [I.5041(.0.41.04:01k0040.*1)44Ati.iltAiC




            WE07:1sFp17:476617W4/40,6109
           . 5.13Q;39,5Ai
                    Case 18-12773-BLS                 Doc 8-2     Filed 12/13/18        Page 20 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                  INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                             RECEIVED NYSCEF: 01/03/2018




                  .1NAMINES$                                                        clammddlis       as
            ofthe.47:PONO

                                                         14.014A1MISt-.,
                                                                 cor tOc,in




                                               d:00             dgYbt
            o b'.1):91y0 -01:01P.Pr931*NlItt

                                                         TiTTVOCIAlt.)i
                                                          ju)mleftevcorp91:40q.13




           _ 444 •.0744).404*
WILED: NEW YORK COUNTY CLERK                    01/03/2018 11:03 AMi                                                                 INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                                             RECEIVED NYSCEF: 01/03/2018




                                                                         SCHEOMEA



                                                                                TO,


                                                           VAT.F$Ti        - A117-,.AGREMirlirr



                                                                   _ jtstr*Orill-tr-29,i200
                                                                                                                                                             Case 18-12773-BLS




                                                             p4terntLO!fittil y140
                                                                                                                                                             Doc 8-2




                                                           :-.Covmatir   Aptifitatieni NO;                     :
                                                     '''fft:47.0PogirP•
                                                                     ,
                                                                :". il                                .11$i
                                                                                                           •
             • tt5rT7:0$44510'nitzf.30k2-1048LIglio;O .     .* •                             f§Z914::2000"*:       '7688     "   1;44 .
                                                                                                                                      060
                                                                                                                                 .  .
               1 #t*0014'#)*te.t6Nt.#1itit101
                                            0   0
                                                . 8V$
              .4NETWORK                           -." -
                                                                                                                                                             Filed 12/13/18




               SYSE         tYkE/it
                                 ' 015kiitjggt.:NitAS60                  .0.k.0411           'z9-stiy1             so .a1V
              .,1•TrttreatIstoNSBOloN '         •
                                                                          $-•;. spl
                                                                                             A ZISTM-V
                                            kilkitit •                          7421         -1'5111‘tb03.
                                                                                                                                                             Page 21 of 53




              *   tuar;401601,4.14:
              7L3.5808...146C:"
   INDEX NO. 650026/2018            Case 18-12773-BLS   Doc 8-2   Filed 12/13/18   Page 22 of 53




1
01/03/2018 11:03




                           c\I

                           o
                           z
                      mrocEr 000'
WILED: NEW YORK COUNTY CLERK                          01/03/2018 11:03 AMI                                                                                        INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                                                                        RECEIVED NYSCEF: 01/03/2018




                Tide                                                      tistattrg.    koliitttion No.         i';ling ttate•        Patent Numitier    tisatettete,
               1414-tOtilg'`Ote
                                                                                                              1T4*
                                                                                                                 "21V-TAVZ-04.14,..:,.,         4.7
                              *Sof           :14
                                                                                                          -Vgle
                         •      3iithrS •          plonp                                  rSM.67                                     i8260
                CO
                 tjtfrtkt-ANaSEXO.40tStrS.
                                        :-it-
                                           .rOtti*dkti.'..
              41$31
                  70L
                                                                                       .
                                                                                       1pgire
                                                   '1161WK4Vg             "
                                                                           j  r,4„,
                                                                               .14
                                                        _.          ..As<eggi3Ok-
                                •Ii;itfil6   ye*: tKribiZ
               ttlikritKrIt
               ,gArkft
                                                                                                                                                                                          Case 18-12773-BLS




                                                                                                                                                                            r
                                                                                                                                                                            .
                                                                              717
                              •                                       •                                                                                    ;-51s,g411:V.
                 rtms ANDWAZIS-Irit ritOval510                                          14.1,prt                  t5     tFi3       lig61•Ce:            ttAr:10124
               an;IT6trAMO
                                                                                                                                                                                          Doc 8-2




              ; tom                                                                                       ,S,s%423:46.0,
                                                                                                                      -20:T.7ft'r



              4,6iitrAnd              tftYtitikiLkttat                                                           '10fOolt                                  WcE:21013";
                                                                                       -Vet                          '• 11-00.0-
                                                                                                                             --
               3
               3.rM.   IK$10113110
                                 0 IPMFOringairC                                        091593.441..            zolott.1000' .mopp.!                     1141iiizzo.10
                           —..Vieti/12)6EMENTbilrPiltte
                                                                                                                                                                                          Filed 12/13/18




               laStillSeth
                      owc                    Ni),Ttry.siEtt.tiows

                                                                                                                                          • .
                                                                                                                                         :  . •".
                                                                                                                                     jf.,•1"*
                                                               ._
               5iiSTEMSvip',NiErf-idns.Eptim4xmitroitzt"                                                                  eta                            -A- Z.Mitsi-1011
                A riAtisittilbii ciEmtN*fysk:litic
               Isr-susscAntitittitsm VAtc*NtuNrc.-vrioNs
                                                                                                                                                                                          Page 23 of 53




                l'Nt-rwpp:k

               4b0646 , gOie ;66id
               Iszota540.• '
(FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                                                                                          INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                                                                                 RECEIVED NYSCEF: 01/03/2018




                                                                           Country   Applieatits                                   Pat'exi064111NT               Jssue•litte

                                                                                                              4 ,4
                                                                                                            We.
                                                                                                   4M-
                                                                                                           ;
                                                                                                           :.
                                                                                                                07.4•A

                   r FoRM                   D        Ot     S%Ep                                          1.1.404
                                                                                                               •.           - •

                                                                                                         'Apt-2 Mi
                                                                                                                I w-
                       E     II                        Es
                                                   '
                                                   AT.
                                                    ,..“-,
                                                     ;   274..„„(ITEaFAE
                   OSTROSANMittlfOnt.E0OrtIrd0.1747(                                 orffe3iit            20,octL2                 a0395.
                   MANAGEMENTSYSTEMS
                                                                                                                                                                                                    Case 18-12773-BLS




                                                                                                                                                                          , 413*.,•
                                                                                                                                              N.14.2t400
                   0.001iNVANWrIcERWimANlamINTERFfict ts                             f14164550,
                        PigkletAttlYskitTIZEi "
                           s,j4                     —   •
                                                                                                                                                                                                    Doc 8-2




                  )1544,
                  11        -71reZtr   .              -01
                   teltat614:si                  z -
                                             ttvrincA                      rs        0410351 I
                   4v,c5tH*401cAtioNS*WOitg,
                                                                                                                                                                      •

                  A01000gr
                   QUELEG
                              :7400440                                                                          ,•
                              irajeffitt"                                                                  °A17114"9,7 ,„
                                                                                                               kftc
                    ititztnenNt                                            Us        A/271640"                                         ,
                                                                                                                                   fl53j4
                                                                                                                                       .•..              •       ,.
                                                                                                                                                                                                    Filed 12/13/18




          •       Iflitidr4WO:A    irge#00
                    ADDRESS TRANSLATION
                                                                                                                4/T4w 12273                     ;
                                                                                                                                                ' 260...t2010
                                                                                                                                                             •
                   orftwomeNtrwom ADDREss                                            Mum                                           *TM
                               ANtiotentorts,FORINti\6O1
                                                                                                                                                     •           1%[1.!NO''!W
                   ADOItS5T11:414SIATION
                                                                                                                                                                                                    Page 24 of 53




              •    ?fik1=-47,77657.44344111003:,



                                                                                                                     -t9Sitte;M•
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AMI                                                                                       INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                                                 RECEIVED NYSCEF: 01/03/2018




                                                                                                                Pite-AIMWAV.
              AgnanbtAMINWROMIMEft


                                    vituo6s,A1       ,        dwLs
                                                            ortx

                              1160itLATION
                                    Nwi- wmtiv
                                           :-       .,9-1 .6sWAZIWU'`,V,W
              ,,.:,. .777,, as iar m,  V6040-4ftall
                                     .:w,iva44w.04.44tm.gawm40          4.-
              .M.FF,K.4,1$1Igt-F.FMFOOSTN9A.K.AcCis5                          0'769017

                                       s                                      .1*051.
                                                                                                                                                                Case 18-12773-BLS




                                                   ...4.-,-          .
                                           ----,   tiarlfir
                                                   . .                        1161UtO
              „               re
                ;.,...„.„.-,,,.
             . ypAsngpxv
                                            74rt0: 04%.44
                                                                                                                                                                Doc 8-2




                          •       -
                  MAL,            Af:CrbletVittejtkiLlASWealti, -Og,          11'!43    {f`   •a54Titig2OM • 48047er              .241-60614'

                                                                                                        Ct                  rs
                                                                                                        4fr--    ;;ffsil0
                                                                                                                m260.itr
                                                                                                                                                                Filed 12/13/18
                                                                                                                                                                Page 25 of 53




               s
               Eiftmyrmsemitaxemol
                  908
                    ,54,gt
                                                       Case 18-12773-BLS   Doc 8-2   Filed 12/13/18   Page 26 of 53
                         RECEIVED NYSCEF: 01/03/2018




cn
0
••
r1
01/03/2018




r=3
a
U
             NYSCEF DOC. NO.




••
                       Case 18-12773-BLS   Doc 8-2   Filed 12/13/18   Page 27 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 Al4                               INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                         RECEIVED NYSCEF: 01/0/2018




           Wg114.0§17755\704349..011t3;.
           4.40:00.k.          -       •
              Case 18-12773-BLS Doc 8-2 Filed 12/13/18 Page 28 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)               INDEX                                               NO. 650026/2018
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF:
                                                                                                                         017+12018




                                                              NITTA-


                                               .i.F.M1•914§41(3NMP9T

                                                         M      i:ó              •


                     THIS ASsikiNgRiT OF'WO
            by .ad          htwn NornacU        inc.,         1.MtO*4-:,                           office it
                                                                                                          P7;
           4.,00iiii4Y440#61;0446i...*....14.14:04440;*ii.i:g:A4'.:0004;1.4
           ieu,'taw I oomt I56, Japan fiiiAsOigspely
                                                    •           ite8
                  Will )tLAS Ascignoi aid Acinee aie parties to thnt certain Patent Secuut ALeetnent
            date4as of                  ,2D1:6 1w and
                        ••       .025p.00#141
                                    •         igtoa,,,,kif-P044.10,*Oh.:#.004:491#,*1
                                                            • •
            Assignorshal.t.oxecite this Assinm t .and.

                                           C1.01.g0)(1P0f1441(10.AP14407001A1;5PON0i0t4i;

                                   .•:.;
                      1.     • s.4,4000V                                                             4..s•$.)P4V
            it   •iij'fifk *OA .1i11040 inkr    in and to ()..41 patent' and
            Ougranintin0iiding,vviihwit                                                          Sd1 Lule A.
                                                                                               0.f4t.jAk•OP.$••:,
             Patczit      the igYs.044;4(00
                                  .                       440.i.t019..4%.0).
            payrnftb nu. dud
           Ilinftatiootplymants ander:4 lip.t.w.s,40tcr9illiitomiih tespectio the Patents and claina;csand
           POffitAltA40,r!P40tVt..41141t
                                                  " •• "
                                           „..
                   2.      iepitenthtinn and Warranties.          orvepteattittV-04:Vo.arrallkw%tit'ft 4M the

                       •                        .       . •      •                         .                 ••
           **11047.7.7.o•
           4380385;11,9.
                     Case 18-12773-BLS                Doc 8-2       Filed 12/13/18          Page 29 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM                                                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                 RECEIVED NYSCEF: 01/0 /2018




                                                               .      .                              .
            previous :e2i§ikpmen1t., )4AriNter .i.loy.arnent.::in                         es.));,,fritibit61
             . ''-#04-,Y?.111t:#01tof the AgreernenL
            Pg
                            .1m6teortoloi, This Assigunicar cannot be altèrcd, nncndd or modified in any


             and its suceessor AndAirtinure to the heneflt of Assigneezupt its xpecregprs.:,enii,..assi&eg...   Thii
            4A.`401PAM.shall ecept to the extent that federni 10!tif'400 of ajThthr state apply th the
                                                        .$4i00'.•6400iLl#,0004006:*:
            the Statc of Now York.

                   311 WIT.K.F4.5                                            IiJ.-4.ii.gi01*0.1.10.1i0 0)**0.000
            delivered as oflimit:We firstshove mitten::
                                                           Apm.APA,INP              .




            wilf.hvOinaiO4#44908.
            000404%
                      Case 18-12773-BLS
                              Doc 8-2 Filed 12/13/18 Page 30 of 53
FILED: NEW YORK COUNTY. CLERK 01/03/2018 11:03 AI             INDEX             NO. 650'02,6/2018
NYSCEF DOC. NO. 2                                                    RECEIVED NYSCEF: 01/4/2018




                                     1)4TE 01!44(14,51WION   ','REGISMATION
                                        OR APP.,IVATION




          .                „....
          *01.1,1m4.7174Tni0OP;.
                    Case 18-12773-BLS   Doc 8-2       Filed 12/13/18   Page 31 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                               INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                         RECEIVED NYSCEF: 01/0 /2018




                                                 1T:U


                                 Fogm   EN        1 WRANTY


                                         flP. ,911*




                &47le s4349 at
                        -   •
              Case 18-12773-BLS Doc 8-2 Filed 12/13/18 Page 32 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)               INDEX   Na. %650028/2018
NYSCEF DOC. NO. 2                                          RECEIVED NYSCEF.: .01/0' /2018




                                            'ti; ,Y.,.rY


                                 N.171'..      0100,1
                                             .4.40)0,




            000Nix
            v9.4100:04wo434osi
                                                                                                                     MOtirefettnilett21~111M
                                                                                                                                   4!; 'Mgg?'0g,
                                                          .      .          .
                                loopq            qong            goytomvóitIOVoge.itiqueautiagra",:tui                      ,.     ,
                  hjok                                               )ititijijk.O.ér hiOtgW"
                 40.. .5kT».W   45,17r lgO'tsci);.10:1/elg ':1!4J,c),,?•,':0;::ttOF102s   iháreuhtt"Oil)       itvluaAl'uttAiCidtt'91quAgd
                      ;?riots#40tpor€10ft.04':4.ek: lu CO..0.,404                          t1go,401tOj3                 0,914190s„
                                                                                           odj:Mtitiii.stï6
                                                                                     0.,g,#‘400.000'. .101,J11 .!!!3Pla.?19N6
                                                              oat}      '0.u4vi..i.1041.to7Mgoo
                 400.01to ,gb..oh04e                                                                                    ollxim0:10q.ip9g!
                 0,0'**1."(t)),00(*AntkiM:0                                                                      (Wj0-g00V.4
                                                                        Ogkfitgeg
                 uyptitbot4                                                                      gáhih00       10MY:-.$.10:1;itkiii;trhOhtihi
                                                                           , 2i,109.1.rj .9111. `si01.1!gli9(i. KfttEr».(9.                 •
                                                                                                 tg:'04#MMr.                  •ijtig,444t4if
                                 1;;
                9i#      irogiti..;4
                                  . 0.4bibA                           it4 i,oafttegó*.k04'..i(iimob:
                                                                                                                      otp; 2000's.sg:‘,10
                liSoM:Migiggilgie•Okiifïot                                                tOgi.(Olt:0                 '•
                pMeisk 04.   • .
                         0,.Rtonutio           itnuon:.
                                                  .            .s og;.• p        p          ..      Q .10 Q,
                                                                        • ViVIIDME
                 grti                                                        ij `•
                 IL7 :ton trt          t1):=memo.fo smet Oijj 4aptat 3r.impfor. ptm, pozioutio uope.rocf.ToJ
                rte%)Kil,.MttYikot ;e4                                                          '0(4[40.
                                                                       AL.Kr vitti
8TOZ/ 0/TO :320SXM G3/51232U                                                                                                         Z 'ON 'DOG    gaosxN
810Z/930099 *OR XSOMI                  >Di £0:TI WEWEVIO MUSIO LINnop miox mam
                  Page 33 of 53               Filed 12/13/18                    Doc 8-2          Case 18-12773-BLS
              Case 18-12773-BLS Doc 8-2 Filed 12/13/18 Page 34 of 53
                                                                INDEX:NO. 650026/2018
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AK
NYSCEF DOC. NO. 2                                                                                                  RECEIVED NYSCEF: . 01/0, /2018




                                ti064f                                                 defined herein shaiiialvecAie vespeofve


                                         ,..61'Niii
                                           • ,11010.k;(01,49***11Ya94, 11:re-00:Pr-tvi.itilMI.,
                            4) ,                              '
                                                        ,)ar tbiu           tkif *to'944404.p,
            !441k4csiX6*irk 40                                                 OgiAtil#4:•, 010*!•• Irgotfe.
                                                          .1-;liguzc                                  .ar Atnntighired;-001,#)
                                                                                                                             *.
             of ur)1 'hiPriOtaiSP               W.,.      It xt~s                       0%;0firP01,0 NOitP -14000,161#0.0
               . pi                            anieiided, muclilied or otherwise supptat!)entul'1'r~tm time to tittle all:Via"
            the fore oing          •   red • •tq).. as ..1.10‘;               #1)gerni.          and
            0040:0
            ofqk•iik -et                        4..• 404 jiligimgyeme9isi incurred' by jthg. Nitteholde,               prespNiy4gi
                                                                                         guaranty
                                                          0004411:P4'01t-PAqoligqsA,.P:0,9:
                                                                                         ,
            fig                                                                                                                • •
                   f6i.l.,ii0::',4i0ii;.*ilikisciever.illetssuey:shall fail or b4:untilite;:d4i:§",.T.inc:(90:1 149041ty,
            *Pay,pr:p5qA70 1110.9114,0 ;01W-0#1P14,k(40074#*Fiil:t ,00POtiO:opork'`01010
                                                                                                          obtain Derformoop:9f

            14YAWCit.#044;1'00,Pi..j$411:6441,fit.*
            yr To:0044ricogiciiisf.:40,x6fh4(s6eitilvin•                                 fikr the 0144,0ioris.(0611.1iiing,wil;imut
            40. 1.41.00%                                                                                                      000
                  #Ita`Notehnkkr, oil do niapcl, trip{'ull amount of the Obligations ttrbuant to the leumc.<:c nth,
            40.0.
            •0.q.9pA141•PrAklhe'N.P.0.00q3i4J.1,1YP made *40:p.0$01 )1'0i.000040                                    • tit. .ttorfgot
                                          coubicrOgims     •     • •
                        •

                           0kki         ljn                 any action ar proceeding:involving any itak cxtrpot ale.
                   V
            J1...13, .or     :
                         Or.01 4#40;'Or• Fedei ul bankrup y i1)0iY005.r01:g401#00•....044000:!#04%i:.0100
            rather tEivu a£fectin he l `1Its i •
             010)**Jwilota,o;fjetetjili                      ,.,0,,vialtivaluttn,unenforr.031e.9nItc.pouni*:the antoun
                                                                                                                    ,vt.0
                                                                                                                        0tr
            its                 OrP3.001110)104       tOy.441.64P:0)4g toy 044 poy0:forciloo.ot,40'.144 00t*.y;the
            0000cof••s4010j1j.                                                         9!'
            hd ~► iita►xtalj4 ity ~,niit tt.tlhd reduced o the i► )te amount which is valid aricriuitbreellke ati'
            4PtPr                   ;4000A vr•Pi:000i:Pg VitkVq..9t                                          01.
                            t*t0••titt0:40:0.
                                •            • ;•  •                                               0•1# imPAPP                      i)K•••
                                                                                                                                      .

                                                      l'otor         or    an} other    r   Amok                   Doggiot:
            Notok0 ei shall be permitted to s                       ou •                       orvo
                                                                                                           Iiir.cat•Ait Default .
                                                                             the               . Specified
                                                                                                  '
                            •
                        Case 18-12773-BLS                   Doc 8-2       Filed 12/13/18       Page 35 of 53
(FILED: NEW YORK COUNTY CLERK 01/03/2018.11:03 mv4                                                            INDEX. NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                   RECEIVED NYSCEF: 01/0 /2018




                       figP,PONA.;                                          th6                       .60xl>t41   ate
                      bns.und4r4his.Cuartinl
                                                )1.011011r,„0                                                   AO
                                           g*J*)t.0)JY:.1                                 r i•o1011401, or oArOomog
            eiti&
                                        ,:. . •                             ;•
                                        :1130,30*No. 4:401.,iAiTiompt 44:t,•01pe1
                                  0,,i461)y01).Or (holia.).#04.4ny,.4441.*

                  . .            , 00. ;#4)0q       ,                                        t9:'44PP' O.:1VA%;
            f.640. *j;troiid6t400,,.*C:00*;:ot.OtliOWIgt1.).00:!                       0110001)(#.1.;*.ip Of.:10:14 .
            004 ttli.,atkr,o.r ;41.Jir.                                        the      tiOW:ttk:
                  , 90:000.04'1#00110Rii#0100r;:o4f4W'tike44`4W.Pf:114,-404":•OFPIOti3VOL:(1400.
             ,1 100
            9)
            P00040E*.'44,i):thitlij000*
                        01 m ptti,
            11d~1ni!ilt5 1111iail
                                           fp.(0p.IvwP.A040*Y,'9fOltkflYt;PtlitifiiiRPNIPP'A**mvel;400..
            00..00i*'*xt,,t4::oo'00:(e►f*it:010:041:.i1004*-4:9190:!.140404.;.0.4*Itkit4.". chants
                                                                                                .0
            fliq:f9g0:044440*A4*iggf,4%.'00190,400.*AF4410PPMR .0'*:!imA410.:PY
            94#.0.0)144***K0.1Y*141:14
                        . oft                                      .6tIfitti410'44* iti)Oript
            0./40.0.04 '004_011#11.4#91*09P004 40:10                         re!e ise,‘.WYOlrqr)100t.:r4410494-**W.
            CiNtii06§ •      ••
                                                                                         OialiAtii ur
            1:00114410 events 01 0000011)g$: ffe.41g the GLl runtrn iln the /10Pri' 44 fiTy of their
            r*. **:40,
            unr.vogri.in
            poRpf.4.g$1;
                                                                                     vt0,10,kotiot,oliom#      r
                                     ranter                          from                       6114*.atiii    any
            0.10. 004PPY*PtAis ,021!vt:pOin pop40.1.10,'41
                           *1.014000,:ki..,0:ii.60:6#41p004''l
                                Cf         *4:)':6:4A6k*; hii5tia4i'cji
                              crPf!4#1
                                           .40" i,60.0.64001,0*,0.#t1(0ti)OV00 rltals VA•i''.04tli0).A10.140 *`,
                                                                          i66ithar
                                                                                                   010tfi0)pfyy44
           litii#igig(00;440.07i1*fli.***Ait



            Viiiiil.A95,47772,4VAMEMODD;
                   Case 18-12773-BLS                    Doc 8-2          Filed 12/13/18                     Page 36 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03                                                                                 INDEX NO. 650026/2018
NYSCEF
                                              MI
    DOC. NO. 2
                                                                                                                      RECEIVED NYSCEF: .01/0./2018




                adri.O 4. ,'Villiers, •                 exiustaniir.,                                                                     •
         ORPRITIO4i.0110PON'i.gOopOP4ifk,F,PPT60$                                                      ••0 0)s- t:
             imilki*Otio•i..•br))04-4iiifkoi#6.*viiiiii, ;:t,°0101b**ith 41 .-.04                            •
                       the issue,, prctinst or ttttti a with.reved:io:111p
            tes                                                                                      p!th.              0.!f049#
         10,14,        tj):•044.0:1114f.04**400#)))144iioifli.htt0060
                                                                                                                     4,,fe atOPAk.004
         of defense .30x',AFOW94'.0
                                  . 0 *4:0;tr.'914.                                              ligainst
                                                                                                                         1.06t4i*:.
         tom nnvppc,c1sG and pPjP.                    • ia o, sale, urtend r of 1?-                              4k11)10...P.,
         #0jittOi:41.*1j4                              ,11411.0,
                                                               1 :iijtiO4'i
                        ••

                                                  :-40041)P!1`
                       60040
                  1.1*Ii44)olderlif;
        ;
        !#9FPO Vi*-1004*t#WV....0**01!IqfilOp.V14(0:4N
                                                   ,  4.00-19.*:17P0149.:1400170P
        taus; then to thy, c~ctcni p sutih         ►ayniGitt: or rcpsytrtcnt, the        bhg ttion : ,i part # ereof: h at has '

        siicli          04y,i0tif,                                                               ''.1'4,;x0.6iiifita.,'400:::11#0...; •
                       4*
        provoittd
        *log
        re
                          ;4%',V#1?41q1.04.0491.15 '91401 11rPtPPIT'4.•!(q4.*••AP)!

        amoiuii
                        ;_0010004:•*§.000:00.144*:4:149:.i154(0010;-ii
                      tothot t se would                                                                   ',...00.4000f0k.
        PgrMitlea      .,13‘PMFi     the 01-0191der.

                                           pi          F . Por.441J h o ltrr ttrld is continuin itrij4tl
         1t1ii, Disc arge the
                            Not        161 .0.:          :1)        Ott titltfolat liOtC0 tO the,(Juntaillor,..atia •



                 iiid.d*.4146bi;Off6:: ifix.::4p4iiik,,t106,•66)4.1:_010 Noteholders,10

                         ON.001•010,0"'"-              #43,00"iiti •          •     *,       •     • • ••        •            • •

        zght:o subs ,gatiotrand l?                                                               6;14 470'
       4q1i1).r0:,li VOSsi., :Of s                                                                me t 040 *0.11.1(1
       t)tharevl ,,aid any,rid                                                                                  ar ii
       against 7004A0Yot?          or and          VW.g•ri....1)01 tti-01000.01Y;*il              914* thefi...tmNPVT.04)!
                                                                              •

                                                                •4-
            H I- y,4'\
          1:40E4M2044.041..000•
                          Case 18-12773-BLS                  Doc 8-2      Filed 12/13/18         Page 37 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                                INDEX NO. 650026/2018
NYSCEF DOC, NO. 2                                                                                       RECEIVED NY5CEF: 01/0 /2018




                     .•                      Ot#Irgritin• ereb,) assumes cspoxAsiL1i1ity .'or kccphtg iislf informed
            ot,the financial 4§010.,44,ofljig::.$10A00041:040,-$

            &)bligations or    1n) pri:ilfiercif.;,,   the,fi,uur#Tii(61x-rebrilig:m:40 the45±001dPr'halt'14Y011P,
                                 414100k....
            0:1664:'iln0:16.Jiiri'610 0.641           •    •       10.,         •        ,M3i;ohnidorslinit:•be,
                                                                   • ..?dlehaiturontorAbe'               -
            4114qi0.9tartr.941 (j)-4011...n4erticc.aiw:10.0P4q#)11.
             ii Willid010.04)ii4Iffi maLuni whuth. pui I in 10 aep1ed ot *J04106.-;44.iiiiii000;
                                                                    o make.auy.oiher or future.•:•tlisdlumutios.4
                                                                             . • •• • •                •••      •
                          (h,          .gtik4*,f'tOij00'Wjtkif.•,O.&0'tM(tliO:11ek4OldOr'„#i41i b tinder no
            obligation to marshalili9iiikts,wf4mnrotibettilarantnr ovneins!, or::in,papnent of any or all
            ofthe Ohli at                    ..       • • •
                      $14.0130.V. ,Reuresentatfous and \Vñniiatia..
                      the...0uninntur.4171;esenisslufwarrsrAts.otifh.lietc
                       . 6 DLK. Aw]in,aLin, Noii Coir. tnlmfl elq The eLu1ion delivery and
                       0
           iktfOitil040*.itig,0100.00of ,04.014ii.4.ehd#011,0j)or. Au,•
           e eiuLed         within Ole buinun1i0....R9wersii1eve been duly authorized byphi necessary
                            t1119::'4:#1{q10Mc.;)*410,piL. it iaveie i.he G an : .A.Ottifj0*-Of
                           I
            inpi,ioMtjon or bylaws..

                                                ('u rn ujtIve No Wiiiven,• Ilea f*..-linceletnaties.y:ontie
                    .
            siiit6146
            i         .uncidr.     0
                               iiA;1 iiitiliiit
                                              .46-itiiiii).40114-4va fluL ik614044-.)*S'
           "a#:l.N.ijt0.0:1010::*604;10041$0itkp*00*AgOktnqiiii**450i.4.N0k1)44iiiOC(itiii40,
            without limilation, under Anly.ilitannt4 ox any other •inlrunicnt or arccrneut evidencingjhe
            ni ivl
            an            e.inOriiiiii*t*-400ii lit •0.1A-44akiji,,Abp Obligations s iali operite.esi:.a NViiiyer thereof
            41114              ..iPrOlIffkl,00 1 1)r04;2:00400#40),t0!.190140ki•
                             ,
                          SECTION 10. Amendment 41i).,         ..nmeminvotiymatilifeatiopi                    or, msent
                   tii ;004•IP                                                          fiC4.00.0*-40104.•010.:4,110-
            .i311*-01'.1•40 in tit;o$;i041...#044:440400...1444i0q060004
            0.0f9t,.04.0gplfj..0 purposefpr which given.             •   •                         .

                                                      Airkeliii#L
                           3..li"::010,CitiAraii*Atitu4ii*lier6ip.A411:coniippe.ip .1011:ToKp.andOr.4;011d:'may:not.
                                                               •
                                                   • '• •                                             •
           ifsetigoi17#0151mooptto
                   xtr 50.004. O                                                  A' O0'•                                         40t1Pqf'0 :01M011,?P
                   ptiCtiOttitioXiibi0 :$6011.ii0                                                                                                   *00
                 ••;pilvacigzolaolitnu.rififrfwalgiat.                                                                                                  S:4144MtiO
                 .0
                 f. 0#404N1      40s 400:0 lt,ff V.01'
                                                                         11.M.)
                                                         krn x0i•
                                                                                                                                         eitt:
                                                                                                                        d spy4.;:c
                   •i00)
                                         )f;f.
                  '.S. tar:14(4,,-, :NI                             .140: 1(1.0(t1,51 '
                     '
                     1144k.".            '0*-...0.:JA!, #400.;'t.             .. ..a olp-,$Np:
                  • • : . .,. . ...:,..„          .6*§"lk:•iO4'.."•':•-• - •4,•:, • :,
                      ti,,.95,..14or     • :..,        Ti:1;                       •,.• tMaigiii'd.i.         f-t.
                                                                                                                 s                     ii,  it
                              A'                                                                                                                          . .. _ . •
                                                       ..glo                                atio.iaacrau HI ...,.„..,..„,.-..„      Ni.v.T.pVii. (10•4
                          . :-..R .....-,... , ,                 .• . , L. , $,. 'ali'* g . ...,,..... mr            ,,... b...,...      1 4Natiq„...tp_04..
                     `1 I4                         • 4/00.4•14 01$ „XXV.'.'itti, ki:141A*0 ''&11-4 ' •: '''.0,!.117
                         i..ii..Um.:00..1„' ist0)Nr',0, ...A011J.KOD 1103.111001,410 WOW.t                                                                  40'Iti)
                      t(al.iiAITOtii     : I:: • iia.um34aki,..g LOO. .74isi:04.Kil,rtiiriOTICFFTEi,aw.4 .. ..G :.1,,:W:i8.vpi,
                '14 iIikiy' 10ild'iO4t( • t'4.0t)V110-IK‘44116dit.',IMA0i4i ',.••', Y a ,(tW(iAIV
                     X "ii‘t                 J it 1V11j) cliii H1L. 0.1.103.14K07Nt        • . •",,,.... ..,11,q Hadtlft     $.1..TT.00t
                                                                                                                        ,... ,.,,,. „,.,.AN''., . CINI1j,d      ,
                         q,                                 '.'0' :am ..•.4..4•. 0;0:2144,           Y.M4VN-r-l'; rit:mi.v,ilt*,e.g.-40401
                      ') .                                           iltift. ,lii,.— g 61-jitait, S4i1Vd Atli Ad itbiet .
                                                                                                                                           ,. 4
                                                                                                                                              . 4   .,,l.i..i,0
                                                                                                                                                              i..4.0,
                :0. $ti,-0014, ..0.-to.t.q#0.toi:.1:0'offie                                '',•0P0.1•10..T.g•    1      PPtitWritx0.ft.            '
                                                                                                                                                   ,   41'    IMpt
                     ,i .•:." 6.(444ikt,ortiO4.'00i.O.'40:',-01,,                              • Ti .. .f• 49140-itT:0**f                                         . . qtY.
                     pnuAileA52ii4 Iiiiiqpiosit..octitv0 Y4uviirt                               ;(9 tio!F*4-40,SpitcCmtk.6ripot iti:!‘',46 Ifit
                      Oill:)O.Pg' Ail010'          1'4,
                                                      . .'q:".j,. ..0.4ITt:Eu'tioo*J- #14 .„.iv'''. 11PW:440040 P10s#:01.q.P4:4:,011p
                        '. t4i0o.4,14..Aoio - 4i4:‘-44440.•4o44::'4 iWiit:-.0s . ••00.404'''60i itiiiyii:•_,_                                  ''. iii:. 'ili&4
                     rr.,iii.t.:.:utnot., ttutitify.Stt;'411Tyrionaa. titemii,/U B( t..i.inl                  ,atittiii,9p- .e.t:Is*ik,44.. 4
                                                   ... .. .....,
                                                           *0'0                           L66*ittirtite-wis.                  10'sq.0:tit*
                                                                   OCkid
                                                  stitTssB- ptnt sTOSSO atis $1(:- Ottir301104,4jCitOOX1*
                                                   '     40:[041ft                               01 00'
                                                                                               Lisle pm ..wpwp...rw
                                                                                                      00,toglT)Lioes..,rtstkii§iXilid ttitWskii4
                                11100. 0 `q. ,,O;(9it `-,6(                                  Y.ipitii.**trittibl_Sr.[064640.3tio' .430,,,•.4;tov.ton6
                00:064 ,....0144                                                              341,t
HOZ/ jO/TO :1E3SA1\I    gani6a1                                                                                                                                 3 • ON •30G 33OSAN
8103/930059 'ON XHGNII                           tkri      FO:IT EFEWEVTO )N I3 AINWO NEM MN :03H7I3
                      Page 38 of 53                     Filed 12/13/18                      Doc 8-2              Case 18-12773-BLS
                           Case 18-12773-BLS
                              Doc 8-2 Filed 12/13/18 Page 39 of 53
FILED: NEW YORK COUNTY. CLERK 01/03/2018 11:03 All        . :• INDEX                                                     NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                      RECEIVED NYSCEF:. 01/0 /2018




                         . subjciotatet.ortimilukoavor,.
            reJuLng to the

                       SEcTION 15. Pament. Ai'i                "j90101.4070-.4.(1'                      10;
            hcrcundcr       ."                                                                  iinaiediicly
            -4v4.lf' ii6u funds1 040,04 41: dWudipi). to.rquithhoiciii*:4432 sct oithIn. Article VU or the •
            4101c.V00).it         ••   •             ,. •            • • *..     's •    •                     •   ,

                  SECTION 16,IsIoft*; :yp
            heretouidr±hIs Chiarunty.shull be in 4,,,Thiqi,1§1cor*raoi.oiljetoil.,:odfiress#441i*id or


            a notice to                                              and propoEly addropa 1y.itktirst*Orqiaid.
             ')(3g91304.'11144.r.000                                                                      041W,
           10alli6t1' 4ifiT                                                       A.41i • ht deemed given 'hen
                                                                                .-
                           0y.6
                             .                                                          1.9 this ."•40010.'-‘(, 9; tqr
            idinit1104)                                                        r6r6OnVoi iiii           OA;ih4II not
            Affect th6i6ijittfuetiijii:tt this Ouaranity.



                                                     .dtthis pap:Is fitto13tio13a11)vieti.hignO,




                                                             474
           vticOti,f4i4„
                   Case 18-12773-BLS    Doc 8-2      Filed 12/13/18              Page 40 of 53
WILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM                                              INDEX .NO. .65.002V2018
NYSCEF DOC. NO. 2                                                                                           •
                                                                                      • RECEIVED NYSCEF: 01/Q   /2018
                                                                                                           •




                  I1).?       As 1FM   li$ f4001,*    004 7i400                       04.0ettd "fpo
          irst:,abayc:la     if. .



                                             mv1404414.0


                                             Tt

                                                     44):0140
                                                      Av444.i*,410;.04400,,             •


                                             ittaiition ,,Seale ;;Moo,er    Jr;
                                                       0::.(9400.*4411:401*306titkit40104.!:
                                                       ,         .
                                                                       4:14144ps
                                                      201 g041k41194t5hop4fRI4rkv4Yi


                                                                     1 056.).a0241.d.ti


                                            :NIT.APPOIA.,N14
                                                              .
                                                      F4lorip.1.3 !grltipiver   4is
                                                       . ,,!,1.711404.0'01p,,0104640,
                                                       2
                                                                1.00515044 ,
                                                      •? ,iteiiunti Mat►aeing Director ofthe
                                                         lobal oo$1,poo,o,*is.i,6n




        tkori4oii.mitik00.;0100,V •
                    Case 18-12773-BLS   Doc 8-2   Filed 12/13/18   Page 41 of 53
FILED: NEW YORK COUNTY CLERK O1/0312018...11:03..AN                          INDEX NO   650026/2018
NYSCEF DOC. NO. 2                                                      RECEIVED' NYSCE11% 01/O'3/2018
                    Case 18-12773-BLS   Doc 8-2   Filed 12/13/18   Page 42 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 3                                                     RECEIVED NYSCEF: 01/03/2018




                EXHIBIT B
                    Case 18-12773-BLS              Doc 8-2       Filed 12/13/18         Page 43 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                      INDEX NO. 650026/2018
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 01/03.2018



                                                                                  c 0 re
                                                                                 EXECUTION VERSION



                 THIS NOTE(AS DEFINED BELOW)HAS NOT BEEN REGISTERED UNDER
                 THE SECURITIES ACT OF 1933,AS AMENDED(TOGETHER WITH ANY
                 APPLICABLE RULES AND REGULATIONS THEREUNDER,AND ANY
                 SUCCESSOR TO SUCH STATUTE,RULES OR REGULATIONS,THE
                                                                      "ACT.")
                 OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION
                 AND MAY NOT BE SOLD,TRANSFERRED OR OTHERWISE DISPOSED
                 UNLESS THE SAME IS REGISTERED UNDER THE ACT AND APPLICABLE
                 STATE AND OTHER LAWS OR UNLESS AN EXEMPTION FROM SUCH
                 REGISTRATION IS AVAILABLE.


                                                 PROMISSORY NOTE


                $55,000,000.00                                       Dated:29 September 2015


                        FOR VALUE RECEIVED,interTouch Holdings LLC,a Delaware limited
                liability company ("Issuer"), promises to pay, in lawful money ofthe United States of
                America,to NTT DOCOIVIO,INC.("Holder"),a company incorporated under the laws of
                Japan having its registered office at 2-11-1, Nagata-cho, Chiyoda-ku,Tokyo 100-6150,
                Japan by wire transfer to an account designated by Holder, the principal stun ofFifty Five
               Million Dollars($55,000,000.00)(the "Principal Amount"), or so much thereofas may
                be outstanding from time to time, plus interest at a per annum rate equal to 6.00%(the
               "Interest Rate")computed on a year of365/366 days on the outstanding principal balance
               hereoffrom the date hereof until the payment thereofin full, payable on the terms set
               forth in this Promissory Note(this "Note")and the NPA referred to below.

                        This Note is issued ptirsuant to the terms ofthat certain Note Purchase Agreement
               (as the same may be amended,restated, supplemented or otherwise modified from time to
                time pursuant to the terms thereof, the"NPA")dated ofeven date herewith,and is subject
                to the terms and conditions set forth therein. Capitalized terms used but not otherwise
                defined herein shall have the respective meanings given to them in the NPA.

                       1.      Payments.

                       1.1    Payment of Note. Interest shall commence to accrue on the outstanding
               principal amount ofthis Note as ofthe day and year first above written, and all interest
               accrued hereunder shall be payable in arrears on the last day ofeach quarter, with the first
               quarterly payment due on December 31,2015,and thereafter on each ofMarch 31, June
               30, September 30 and December 31 through March 31,2017(the "Maturity Date"). The
               principal amount hereof, together with all accrued and unpaid interest shall be payable in
               two installments, the first in the amount of Five Million Dollars($5,000,000.00)payable
               on October 9,2015,and the remaining principal balance payable on the Maturity Date.


               3581138-v41
               WELia647772M4484e.00D3
                    Case 18-12773-BLS              Doc 8-2        Filed 12/13/18         Page 44 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AMI                                                       INDEX NO. 650026/2018
NYSCEF DOC. NO. 3                                                                              RECEIVED NYSCEF: 01/03 2018



                                                                                              PY
               Any payment falling due on a day that is not a Business Day shall be made on the next
               succeeding Business Day.

                      1.2 Prepayment This Note may be prepaid in whole or in part,at any time
               and from timeto-tune without payment of any penalty or premium in accordance with
               Section 1.8(a) ofthe NPA.

                       1.3      Taxes. Payments may be subject to deduction or withholding for Taxes as
               set forth in Article VII ofthe NPA.

               2.     Events of Default. The occurrence and continuance ofany ofthe following
               events or conditions shall, without notice or demand,constitute an "Event ofDefault"
               under this Note:

                      2.1     an Event ofDefault(as defined in the NPA)has occurred under the NPA.

                              Acceptance by Holder ofany payment in an amount less than the amount
               then due shall be deemed an acceptance on account only, and Issuer's failure to pay the
               entire amount then due shall be and continue to be an Event ofDefault. Any such
               acceptance shall not be deemed a novation ofthis Note and Issuer hereby expressly
               waives the benefits ofany statute or rule oflaw or equity which would produce a contrary
              result. On the occurrence and continuance ofany Event of.Default, neither the failure of
              Holder to promptly exercise its right to declare the outstanding Principal Amount and
              accrued and unpaid interest to be immediately due and payable, nor the failure ofHolder
              to demand strict performance ofany other obligation ofIssuer under this Note,shall
              constitute a waiver ofsuch rights in connection with any future default on the part of
              Issuer, except to the extent Holder makes any express waivers in writing.

                      Upon the occurrence and during the continuance ofan Event ofDefault,the
              Interest Rate shall automatically and immediately change from 6.00% per annum to
              8,00% per annum.

              3.     [Reserved].

              4.      Remedies. No right or remedy conferred upon or reserved to Holder hereunder or
              now or hereafter existing at law or in equity is intended to be exclusive of any other right
              or remedy,and-each and every such right or remedy shall be cumulative and concurrent,
              and in addition to every other such right or remedy,and may be pursued singly,
              concurrently, successively or otherwise, at the sole discretion ofHolder,and shall not be
              exhausted by any one exercise thereof but may be exercised as often as occasion therefor
              shall occur.

              5.      Notices. Any notice,request,instruction or other document to be given hereunder
              shall be In writing and shall be made in accordance with Section 10.4 ofthe NPA.


                                                         -2-
                    Case 18-12773-BLS              Doc 8-2         Filed 12/13/18         Page 45 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM                                                         INDEX NO. 650026/2018
NYSCEF DOC. NO. 3                                                                               RECEIVED NYSCEF: 01/032018




                6.      Security. The full amount ofthis Note is secured by the Collateral(as defined in
                the NPA)identified and described as security therefor in the NPA executed and delivered
                by the Issuer to Holder.

                7.       Miscellaneous.

                        7.1     Successors and Assigns. All rights ofIssuer and Holder under this Note
                shall inure to the benefit oftheir respective successors, assigns, and legal representatives
                and this Note and all the provisions hereofshall be binding upon Issuer and Holder and
                their respective successors, assigns, and legal representatives and all other persons or
                entities claiming under or through them. The term "Issuer", when used in this Note,shall
                include all ofIssuer's successors, assigns, and legal representatives. The term "Holder",
                when used in this Note,'shall include Holder's successors and permitted assigns. Neither
                party hereto may sell, assign or transfer any ofits rights and obligations under this Note
                except as permitted under the NPA.

                      7.2     Amendments. Neither this Note nor any provision hereof may be waived,
                amended or discharged orally, but may be waived, amended or discharged only by an
                agreement in writing signed by the party against whom enforcement ofany waiver,
                amendment or discharge is sought.

                       7.3      Governing Law. This Note shall be governed by and construed in
                accordance with the substantive laws ofthe State ofNew York regardless ofany
                principles of choice or conflict oflaws that would otherwise provide for the application
                ofthe substantive laws of anotherjurisdiction.

                      7.4     Headings. The descriptive headings ofthe Sections ofthis Note are for
                convenience only and do not constitute a part ofthis Note.

                        7.5    Severability. Ifany provision ofthis Note shall be held to be illegal,
                invalid or unenforceable, such illegality, invalidity or unenforceability shall attach only to
                such provision and shall not in any manner affect or render illegal, invalid or
                unenforceable any other provision ofthis Note, and this Note shall be carried out as if
                any such illegal, invalid or unenforceable provision were not contained herein.



                                               [Signature Page Fellows]




                                                             -3-
                    Case 18-12773-BLS         Doc 8-2         Filed 12/13/18    Page 46 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN)                                            INDEX NO. 650026/2018
NYSCEF DOC. NO. 3                                                                      RECEIVED NYSCEF: 01/03'2018




                                                                               py

                               IN WITNESS WHEREOF,this Note has been duly executed and
                delivered by Issuer on the date first above written,


                                                              ISSUER:

                                                              INTER     UCH HOLDINGS LLC


                                                             By:
                                                                   N      %Am Korust
                                                                   Title: CEO




                                           Signature Page to the Note
              3581138-v4\
              WELA964777201444848.0003
                    Case 18-12773-BLS   Doc 8-2   Filed 12/13/18   Page 47 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AX                             INDEX NO. 650026/2018
NYSCEF DOC. NO. 4
                                                                       RECEIVED NYSCEF: 01/03/2018




               EXHIBIT C
                      Case 18-12773-BLS    Doc 8-2       Filed 12/13/18   Page 48 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 A}                                    INDEX NO. 65002642018
NYSCEF DOC. NO. 4                                                             RECEIVED NYSCEF: 01/03/2018




                                                                      ENACT-MON VERSION




                                           GUARANTY

                                                    by


                                           ST HOLDINGS LLC,
                                               as Guarantor,


                                                in fAvor of


                                          NTT DOCOMO,INC,,
                                              as Noteholder,


                                               dated as.of
                                            September 29,2015




             iNg11:19$47.77017144349400
             3.58J175-,61
                      Case 18-12773-BLS             Doc 8-2       Filed 12/13/18           Page 49 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AI                                                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 4                                                                              RECEIVED NYSCEF: 01/032018




                                                                                                                          1


                                                         GUARANTY


                     This. GUARANTY, dated as of September 29, 2015 (as, the same may be amended,
              supplemented or otherwise modified from time to time, the "Guaranty") is made by ST
              HO!PINGS LLC,a limited liability company organized and existing -under the laws of Florida
             (the "Guarantor"), in favor of NTT Docomp,INC.,a, company organized and existing under
              the laws ofJapan (the "Noteholder").


                                                         RECITALS:

                     WHEREAS, the Notehoider has:accepted and holds that certain Promissory Note issued
             by the Issuer (as hereinafter defined) dated September 2p, 2015 in an original principal amount
             of$55,00.0,000(the "Note");

                    WHEREAS, the Guarantor receives direct and indireet benefits by               reason   of the
             Noteholder's accepting and holding the Note;
                    NOW THEREFORE,in consideration of the premises and for other good and valuable
             consideration, the receipt and sufficiency of which is hereby acknowledged, the. Guarantor
             hereby guaraOtees, promises and undertakes as follows;

                     SECTION .Definitions, The following terms used in this Guaranty shall have the
             following meanings (such meanings to be applicable, except to the extent otherwise indicated in
             a definition ofa part   term, both to the singular end the plural forms ofthe terms defined);
                   "Agreement" shall mean the Note Purchase Agreenient, of even date herewith, by and
             between the NotehOlder and inteiTouch Holdings LLC,a company organized and existing under
             the laws of the State of Delaware (the "issuer"), as the same may be amended, extended,
             modified,substituted, exchanged or replaced from time to tithe,

                     "Issue?" lies the meaning set fotth in the de,finition ofAgreement.

                     "Nate Documents" has the meaning set forth in the Agreement,

                     "Obligations" shall have the meaning ascribed to such term in Section 2 hereof.

                     "Person" JIBS the meaning set forth in the Agreement,.

                   "Specified Event of Default" shall mean either (a) the Note has been declared due and
             payable upon an Event ofDefault pursuant to Section 6.2 ofthe NPA or (b)an Event of Default
             has occurred and is continuing due to the issuer's default in payment of principal of the Note
             upon the Maturity Date,

                     "Taxes" shall have the meaning ascribed to such term in.Section 16 hereof.


            WEIL:19547772617\44340,0003
            3581175-v61
                     Case 18-12773-BLS              Doc 8-2       Filed 12/13/18         Page 50 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM                                                        INDEX NO. 650026/2018
NYSCEF DOC. NO. 4                                                                               RECEIVED NYSCEF: 01/03 ,2018




                   (b) Capitalized terms used, but not otherwise defined herein shall have the respective
              meanings.ascribed to.stiCh.terms in .the Agreement..

                     SECTION 2 Cuas antv The duatantor unconditionally, absolutely and irrevocably
             guarantees to pay to the Noteholder, on demand, any and all present Or future:indebtedness, and.
             to perforin any and all present or future liabilities-t)r obligations, of the Issuer of every kind Or
             nature, howsoever evidenced, owingr o the Noteholder„ whether direct or indirect, primary or
             secondary,.absolute orcontingent, liquidated or unliquidated, Matured or umnatured, arising Out.
             of or in connection with or with respect to the Agreement, any other Note Document, or any
             other instrument or agreement frent time to time between the Issuer and the.Noteholder4 as any
             ofthe foregoing may he amended, Pleditled or otherwise supplentented.from.thne to tune Oil of
             the foregoing referred to as the 'Obligations"), together with: any and all reasonable :and
             documented,00.4 and expenses(including, without linthittien, reasonable and documented out4
             of-pocket attorneys' fees         disbursements) inOurre(1 by the Noteholder in preserving,
             protecting or defending the enforceability of, or.enforcing, this Guaranty or the Noteholder's
             rights hereunder, This. Guaranty is a guaranty ofpayinent and not tolleetibility.
                                                                                                             •
                    'Following the Conversion Date, the liability ofthe:Guarantor in the Noteholdcr Under this
             Guaranty shall be Modified and limited as specified in $ection .1.4.ó14e Agreement,.

                     Iffor any,reason whatsoever.theissuer:shall fail or 6.linablo duly, punctually and fully
             to pay or perform the Obligations or any part there-0101W When the Sable shall become payable
             Or performable in accordance with the terms of the Agreement or otherwise,(i) the,Noteholder
             may proceed directly and at once, without notice, against the            to obtain performance of
             and to solleOt and. meow the full amount, Or any portion, of the Obligations that are, due and
             payable at orduring such time without(a)first procee4ingagainat the Issuer or ay other Person,
             or(b)prOteeding,against any other.,security set collateral for the Obligations (including, without
             limitation, proceeding under any Guaranty), and (I)the Guarantor shall pay or cause to be paid
             M. the Noteholder, on demand, the full amount of the Obligations pursuant to the terms of the
             Agreement or otherwise thac.fire.ilmilha payable at or during such tittle. All such payments by
             the Guarantor to the Noteholder shell be Made without sek)fror connterclaitut and.the.01.4011tOr
             hereby waives all.set.offs and counterclaims.

                     bletWithatandingthe.foregeing, in any action or proceeding involving any state corporate
             law or any state or Federal bankruptcy, insolvency, reorganization, fraudulent conveyance, os
             Other law Wean* the rights of creditors generally, if the obligations of the Guarantor would
             otherwise be held or determined to he void, invalid or Unenforceable on account ofthe amountof
             its liability hereunder, then .notwithstanding any other provision hereof to the contrary, the
             amount ofsuch liability shall, without any further action by the guarantor or any other person,
             be.autornatically limited and reduced to the highest amOunt. Which is valid and enforceable as
             determined in such action or,prce4Oing. Guarantor agrees that the Obligations may at.any time
             and frcim time to time exceed Guarantor's maximum liability without impairing this guaranty (),A7
             affecting the Noteltelder's.rights andlemedies hereunder,              •
                  Notwithstanding the foregoing or any other provisiOn -of any Loan Document, the
            Notehoider shall bepermitted to seek recovely from the Guarantor under this;guaranty only aliP17

            MiJ4954.77726014i41),PO5
            35811754161
                          Case 18-12773-BLS           Doc 8-2        Filed 12/13/18          Page 51 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                     • INDEX...W..65002.6.12018
NYSCEF DOC. NO. 4                                                                                 RgCEIYED NYSCEF: 01/03 ,2018




               five (5) days. prior written notice Atno,.only to the Went btu a. Speoirted,EYeAt. Of...DefgtOt haS
               oPOUrred 0.40 is. coutinui»s,              •
                      SECTION 3. OblistitiOnt .Unctinditional. The Guartinter hereby agrees that its.
               Obligations under this Guaianty I&1Iv.unconditional and binding too itinv4POWYO of

                            (a) the validity or. enforceability,, ay dance or subordination of the
               Obligations or the Agreenient,.any Other Nine.Malin* Or.any Other Instrument.Q1 .agreement
               evidencing the Odgigationsi         •
                            (b) the absence of Any attempt to collect, the Obligations from or proceed
               against the issuer or any ,other puttratitor any eeillatertiLSeettritY, or.Other action to enforce the
               sotne.
                             (c) . Any aotion. taken .bY the liote,hoNeri from .time 1p time, to (i) renew,
              refinance,refUnd, extend, accelerate or otherwise Change the time for payniont.of,Or Other teims
              relating tn, any Or all 4.0i Obligations, increase or modify the amount of the Obligations or.
              otherwise consent, waive. moclifr, amend Or change theterms ofthe,Agreement,Any other Note
              Document or any other instrument of agreement evidencing the Obligations, (ii) accept partial
              payments on all any not of Obligations,,(in) take an hold security or collateral (either
              directly Qi indirectly)for thopayment.0any or all ofthe Obligations, orfor the payment ofthis
              Guaranty, Or for the naYitiont.ofany Odietoguaranties ofthe Obligations (iv)substitute, exchange,
              enforce, waive and release any such security Or Wilateral, or direct any other Person to do any of
              theforegoiog;and (v)settle, release, compromise; collect ar.otherwiseliquidate any or all ofthe
              Obligations and exchange,enforce, fail tpprOtat,perfeCt or continue perfected, release(*valve
              any security or oollatorai :for the..Obliption.§., in anyInalMer,.without affecting of hopairing the
              OIiiigatioM Of tile. •QtlaralltPt hereunder,and .(v4 settle.
                                                                         ,.        eo*Pronlise or Oiled bit any
                                                   .    . .

                            (4). any insolvency, bankruptcy, assignment for the benefit of creditors pr
              other similar events or proceedings affecting the Guarantor or the lasuer,.. or any of their
              respective assets or of any other duarantor,'Or any action taken by any trustee Or receiver ot by
              any court in any suck proceeding,o.reay allegation ofItwa.14.1ity.ofthis, QuaranV any such
              proceeding; .              •    •• • • -. • • • • • • •                 •      •: ••. ‘• • •
                            (e)       tiny release ô i arge by operation oflow ofthe ISSiter„ the Ouattinto.r or
              Of any other guarantor, Or any. other PPMQ1i from, the performance or otservaoce p ay
              obligation, covenant.or agreement contained in the Agreement, any other Note..DOCuirient, this
              Guaranty or any other instrument Or agreement evidencing tiV,OligPtiOns;
                   •                                •
                            (t)       any merger or consolidation of the Issuer intO Or with any otivt.PPOOP.
              any sak., lenso pr transfer ofany pfthoaaapts.ofthe Issuer to any other Person; or. .
                              (g) any other becurietice or eirennistaded. Whatadeliero. Whether shriller Or.
              rfitsitrant tr) the foregoing, and any 0110 circumstances that.0814 otherwise constitute a legal
              oi eitt4able,defense or discharge ofthe liabilities ofa guarantor or.surety or thatIOW otherwise
                                                      . .    .             . ,              .
              Vallzi9b477I2M7.11.0.494)014    .                                                    •
             1.3.0.1.1[711.01   ••
             Case 18-12773-BLS Doc 8-2 Filed 12/13/18 Page 52 of 53
FILED: NEW YORK COUNTY CLERK 01/03/1018 11:03 AN               INpEX:NO: '650026. 2018
NYSCEF DOC. NO. 4                                                                                 RECEIVED.NYSCEF:. 01/05 2018




              limit recontscagainst the Guarantor otherthan a.defense ofpayment or the NoteDischarge,.
                      $ECTION d, Waivers? etc. The Guarantor hereby wajm any requirement Of
               promptness, diligence, presentment,. neeeptanCei *Ala of acceptance,deniand of payment or
              PerfOrtrienee„.notice ofnon performance,,filing of Claing:with nomrt,in the event.of receivership
              or bankruptcy Of the loner, paned or notice with respectio the Obligations,the benefit.of any
              statutes .of limitation, all demands whatsoever, all atitices.and tleinands.that may be required by
              law,now iii.hereafter in effict,.to preserve intact any rights against the Guarantor, and any, ther
              circumstanco•-Whatsoever that might.otherwise Constitute a legal or equitable disCharM'rime
              Or defpngn .of .guarantor Or. that .may otherwise           tOtOttite against the Guarantor. The
              &Want&;further.: aives notices ofany and all proceedings to Opilott:.0ont any other gtierantor
              or surety of all or any nertefthe Obligations etany collateral or security with.respect thereto, or
              from #11).'911O. else, and notices ofexchange,sale,.surrenderpr: ther:handling,Of any adlateral or
              Security .given to the Noteholder (Whether.disectly ,lndirgptiy) .4nntre rote* of the.
              Obligations,

                     SECTION 5, Effect of Bankruptcy                           etc. ifpayments.and credits, Tatty,
             from the Guaran . tp; the        Dr frotn                     on accountofthe Obligations that have
              been made to. he.NOtehokter provided herein, or anypart thereof,are subsePePtly invalidated,
             declared.to .be fraudulent or preferential, set.:0;s14.0 and/or reqUireil to be repaid to the Guarantor.
             or any other Person under anybankruptg law,state Or federal law; common law or.equitable
             cause, then to the extent ofsuch Payment.or repayment;the Obligations or .part thereof that bas
             been paid,reduced or satisfied by such abloom shill he,reinstated end Web•Ohiigitiont.tind this,
             Guaranty shall continue .in full force and effect as of the tin-Om-IOW* preceding the time.
             such initial. payment, credit, reduction satisfaction occurred,. The. Guarantor agrees that,
             notwithstanding the fores0h2S.444 withwA.limiting .the genei.oty of the foregoing if, after the.
             occurrence of an Event ofDefault (as such tern) is defined in this. Guaranty), the xotohowo is
             Prevented.by applicable law from.exercising its right to accelerate the, maturity,ofthe Ghligations,
             to collect interrtnon the PhliVitiOns or, to enforce .or exercise any .o.thei right or renter With
             revect to the obligetiono,the Guarantor shall pay to the Noteholder, uppo.demond therefor, the
             amount that. otiterviiine, would have been               payable hid such rights and remedies been
             permitted to be exercised by the Noteholder,
                     At any time when a. specified Event of DOVIt bas. Pgpurred And is. continuing Wail the
             NOte Discharge, the Noteboitleff may,10 its sole dis6retiOn, without notice:to the Guarantor:and
             resq410$s of the acceptance of any neentity or'collateral.for the paymeot hoof(either.thre0y
             or indirectly),apprepriate and apply toward,the payment Oft Obligations then due and,payahlo
            (i) any indebtedneSS due or to become di*,from the N.otehOlder to the.Guarantor, and (ii) any
             monies, credits or other property.helooging to,the Goateritor4 at any timeheld by or coming into
             poSSesSion.pfthe Noteholder &any other Person.
                     SECTION4, Subrogation.             the Note Discharges, the Guarantor (i) shall have no
             right,otsulnpgatien and, hereby irrePPOSbly agrees not to exercise any rights that it may haVe or
             acquire :by way of Subrogation under this Onarnnty, by any payment Made hereunder or'
             otherwise, nod any right erreiMhulteMent, Contribution, exoneration, salvage, or similar right
             against the.10w therefer and (ii),egireet.A4.0,enforce any and all claims the .Guarantor may

             3581175-VG‘
                      Case 18-12773-BLS             Doc 8-2        Filed 12/13/18        Page 53 of 53
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AMi                                                       INDEX. NO...
NYSCEF DOC. NO. 4                                                                               RECEIVED NYSCEF: ovp '2018




              have against the Issuer for any ofthe Obligations,

                       .6gC.1ON4 7. Information: Marshalling.

                            (a) The Guarantor, hereby asSitines respdability for keeping itself intoned
              Ofthe financial condition ofthe Issuers and of any other guarantors or sureties   ofall  or any part
              of the Obligations, and of 411:0-thor eireumstanees hearing upon the risk of nonpayment ofthe
              Obligations or any part thereof. The Guarantor hereby agrees that the Noteholder shall have no
              My to advise the Guarantor ofinformation known to the Noteholder regarding Nob condition or
              any such, circpmstiinces., In the event the Noteholder in its sole discretion undertakes at any time
              or from time to time to provideany such inforMatiOn to the Guarantor, the *Wielder shall. be
              under no obligation (i) to undertake atly inYeatipilon not a part Oita regular business routine,
                  to disclose any htforrnagon which,pursuant to accepted or reasonable commercial practices,
              the Noteholder wishes to Maintain confidential or.OW to make any other or.future disclosures     a
              such infO aticu   ot anY other information to the Guarantor,

                            (h) The Ouarautur consents and agrees that thesNoteholder shall be under no
              obligation to marshal any assets in favor Of,the Guarantor Or against,Or in payment ofany of all
              otthe Gbligationa, .

                       SECTION 8..Reøreentatons and Warranties7 ,
                       The Guarantor represents and war'rantsns ofthe date hereof

                           (a)      OrganizatiOn, OW. The OtlarantOr la Validly Organized and existing and in
             good standing under the laws ofthe,*ate ofits organi7ation,.is duly qualified to do business arid
             is in good standing in each jurisdiction where the nature of its: business reqUires such
             qualification, and. has full powex. and authority and holds all requisite governmental
             permits and other approvals to enter into and perform its Obligations under this Guaranty and
             each other Note Document to which it is a party and to own and hold under lease its property and
             to conduct its business substantially a currently conducted by it, except in each case, as would
             not rtaSPIAN,Y .be Ppo,P10 t . have Mated& Adverse Effect.

                           (b) Due. Authorization,NOrt-ContraVentibit, CIO. he execution, delivery and
             performance by the Guarantor ands Guaranty and each Other Note Document executed or. to be
             executed by it are within the Quarantot"s powers, have been duly authorized by all necessary
             action, and do not contravene the Guarantor's icertificate of incorporation, bylaws, limited
             partnership agreement, limited liability company agreement, operating agreement, certificate of
             formation, trust agreement or other organic or constitutive documents or any shareholders
             agreement, voting ti Ust or Similar,document binding On Or applicable to it, breach or contravene
             any provision of any loan, indentures lease, mortgage, guaranty, security agreement or any
             contractual restriction, law ,OT governmental regulation•or court' decree or order .binding on br
             affecting the Guarantor; or result in or *ore the Creation or imposition Of, any lien OH any     a
             the Guarantor's properties, exevt,in each paws,as wOok,l,not .o         1y !) PVNted.to haven.
             mgterial Adverse
                               Eff9Pt,

                                                             -5-
             WEILA9647772617144349.0903
             mom*
